Exhibit 10.8

THIS DOCUMENT

PREPARED BY AND UPON

RECORDING, RETURN TO:

Alan J. Robin, Esq.

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

MORTGAGE, SECURITY AGREEMENT AND

FIXTURE FILING

BY

SHC Columbus Drive, LLC

a Delaware limited liability company,

as Borrower

TO

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation,

as Lender

March 9, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I           GRANT OF SECURITY

   3

Section 1.1

   REAL PROPERTY GRANT    3

Section 1.2

   PERSONAL PROPERTY GRANT    5

Section 1.3

   CONDITIONS TO GRANT    6

ARTICLE II           BORROWER COVENANTS

   7

Section 2.1

   DUE AUTHORIZATION, EXECUTION, AND DELIVERY    7

Section 2.2

   PERFORMANCE BY BORROWER; HOTEL LICENSES AND PERMITS    7

Section 2.3

   WARRANTY OF TITLE TO REAL PROPERTY AND FF&E    7

Section 2.4

   TAXES, LIENS AND OTHER CHARGES    8

Section 2.5

   ESCROW DEPOSITS    8

Section 2.6

   CARE AND USE OF THE PROPERTY    10

Section 2.7

   COLLATERAL SECURITY INSTRUMENTS    11

Section 2.8

   MANAGEMENT AGREEMENT    11

Section 2.9

   INTEREST RATE CAP AGREEMENT    13

Section 2.10

   FF&E    14

Section 2.11

   SUITS AND OTHER ACTS TO PROTECT THE PROPERTY    14

Section 2.12

   LIENS AND ENCUMBRANCES    14

ARTICLE III           INSURANCE

   15

Section 3.1

   REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES    15

Section 3.2

   ADJUSTMENT OF CLAIMS    18

Section 3.3

   ASSIGNMENT TO LENDER    18

ARTICLE IV           BOOKS, RECORDS AND ACCOUNTS

   19

Section 4.1

   BOOKS AND RECORDS    19

Section 4.2

   PROPERTY REPORTS    19

Section 4.3

   ADDITIONAL MATTERS    20

ARTICLE V           LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

   20

Section 5.1

   BORROWER’S REPRESENTATIONS AND WARRANTIES    20

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.2

   REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OPERATING LEASE    21

Section 5.3

   ASSIGNMENT OF LEASES    21

Section 5.4

   PERFORMANCE OF OBLIGATIONS    21

Section 5.5

   SUBORDINATE LEASES    22

Section 5.6

   LEASING COMMISSIONS    22

Section 5.7

   REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OWNER AGREEMENT    22

ARTICLE VI         ENVIRONMENTAL HAZARDS

   23

Section 6.1

   REPRESENTATIONS AND WARRANTIES    23

Section 6.2

   REMEDIAL WORK    23

Section 6.3

   ENVIRONMENTAL SITE ASSESSMENT    24

Section 6.4

   UNSECURED OBLIGATIONS    24

Section 6.5

   HAZARDOUS MATERIALS    24

Section 6.6

   REQUIREMENTS OF ENVIRONMENTAL LAWS    25

ARTICLE VII         CASUALTY, CONDEMNATION AND RESTORATION

   26

Section 7.1

   BORROWER’S REPRESENTATIONS    26

Section 7.2

   RESTORATION    26

Section 7.3

   CONDEMNATION    27

Section 7.4

   CASUALTY AND CONDEMNATION RESTORATION PURSUANT TO MANAGEMENT AGREEMENT    28

Section 7.5

   REQUIREMENTS FOR RESTORATION    29

ARTICLE VIII         REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

   30

Section 8.1

   ERISA    30

Section 8.2

   NON-RELATIONSHIP    31

Section 8.3

   NO ADVERSE CHANGE    31

Section 8.4

   BORROWERS’S REPRESENTATIONS AND WARRANTIES    31

Section 8.5

   COVENANTS AND AGREEMENTS WITH RESPECT TO LIABLE PARTY AND STRATEGIC HOTELS &
RESORTS, INC.    32

Section 8.6

   FOREIGN INVESTOR    32

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.7

   US PATRIOT ACT    32

ARTICLE IX         EXCULPATION AND LIABILITY

   32

Section 9.1

   LIABILITY OF BORROWER    32

Section 9.2

   RECOURSE LOAN    34

ARTICLE X         SINGLE PURPOSE ENTITY; CHANGE IN OWNERSHIP, CONVEYANCE OF
PROPERTY’

PROHIBITIONS ON FINANCING AND DEBT

   35

Section 10.1

   SINGLE PURPOSE ENTITY    35

Section 10.2

   CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION    35

Section 10.3

   ONE TIME TRANSFER RIGHT    36

Section 10.4

   OTHER PERMITTED TRANSFERS    37

Section 10.5

   PROHIBITION ON SUBORDINATE FINANCING    40

Section 10.6

   PERMITTED DEBT    40

Section 10.7

   PERMITTED LIENS    40

Section 10.8

   RESTRICTIONS ON ADDITIONAL OBLIGATIONS    41

Section 10.9

   STATEMENTS REGARDING OWNERSHIP    41

ARTICLE XI         DEFAULTS AND REMEDIES

   42

Section 11.1

   EVENTS OF DEFAULT    42

Section 11.2

   REMEDIES UPON DEFAULT    43

Section 11.3

   APPLICATION OF PROCEEDS OF SALE    44

Section 11.4

   WAIVER OF JURY TRIAL    44

Section 11.5

   LENDER’S RIGHT TO PERFORM BORROWER’S OBLIGATIONS    44

Section 11.6

   LENDER REIMBURSEMENT    44

Section 11.7

   FEES AND EXPENSES    44

Section 11.8

   WAIVER OF CONSEQUENTIAL DAMAGES    44

ARTICLE XII         BORROWER AGREEMENTS AND FURTHER ASSURANCES

   45

Section 12.1

   PARTICIPATION AND SALE OF LOAN    45

Section 12.2

   REPLACEMENT OF NOTE    46

Section 12.3

   BORROWER’S ESTOPPEL    46

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 12.4

   FURTHER ASSURANCES    46

Section 12.5

   SUBROGATION    46

ARTICLE XIII     SECURITY AGREEMENT

   46

Section 13.1

   SECURITY AGREEMENT    46

Section 13.2

   REPRESENTATIONS AND WARRANTIES    47

Section 13.3

   CHARACTERIZATION OF PROPERTY    47

Section 13.4

   PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS    47

ARTICLE XIV     MISCELLANEOUS COVENANTS

   48

Section 14.1

   NO WAIVER    48

Section 14.2

   NOTICES    48

Section 14.3

   HEIRS AND ASSIGNS; TERMINOLOGY    48

Section 14.4

   SEVERABILITY    49

Section 14.5

   APPLICABLE LAW    49

Section 14.6

   CAPTIONS    49

Section 14.7

   TIME OF THE ESSENCE    49

Section 14.8

   NO MERGER    49

Section 14.9

   NO MODIFICATIONS    49

 

-iv-



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

DEFINED TERMS

 

Execution Date: March 9, 2007

Note: The promissory note made by Borrower dated as of the Execution Date, to
the order of Lender in the principal amount of $123,750,000.00

Lender & Address:

 

Metropolitan Life Insurance Company,

a New York corporation (“MetLife”)

 

10 Park Avenue

Morristown, New Jersey 07960

Attention: Senior Vice President

Real Estate Investments

 

and:

 

Metropolitan Life Insurance Company

2021 Spring Road, Suite 100

Oakbrook, Il 60523

Attention: Director

         Mortgage Portfolio Services

Borrower & Address:

 

SHC Columbus Drive, LLC

77 West Wacker, Suite 4600

Chicago, IL 60601

 

Liable Party & Address:

 

Strategic Hotel Funding, L.L.C.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

Attn: General Counsel

 

1



--------------------------------------------------------------------------------

with a copy to:

 

Strategic Hotel Funding, L.L.C.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

Attn: Treasurer

 

and

 

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

Property: The Fairmont Hotel consisting of 685 guest rooms, including
approximately 1,500 square feet of retail space, 62,000 square feet of meeting
space and an underground parking garage containing approximately 243 spaces.

 

County and State in which the Property is located: Cook County, State of
Illinois

Use: Hotel, retail and related uses

Insurance:

 

Commercial General Liability Required Liability Limits —$50,000,000.00

 

Auto Liability: $1,000,000.00 owned/hired/non-owned

 

Address for Insurance Notification:

 

Metropolitan Life Insurance Company

Its affiliates and/or successors and assigns

10 Park Avenue

Morristown, New Jersey, 07962

Attention: Real Estate Investments Insurance Risk Manager

Loan Documents: The Note, this Mortgage and any other documents related to the
Note and/or this Mortgage and all renewals, amendments, modifications,
restatements and extensions of these documents, except the Indemnity Agreement
and the Guaranty. Indemnity Agreement: Unsecured Indemnity Agreement dated as of
the Execution Date and executed by Borrower and Liable Party in favor of Lender.
Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party
in favor of Lender. The Indemnity Agreement and the Guaranty are not Loan
Documents and shall survive repayment of the Loan or other termination of the
Loan Documents.

 

2



--------------------------------------------------------------------------------

This MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is
entered into as of the Execution Date by Borrower to Lender with reference to
the following Recitals:

RECITALS

A. This Mortgage secures: (1) the payment of the indebtedness evidenced by the
Note with interest at the rates set forth in the Note, together with all
renewals, modifications, consolidations and extensions of the Note, the Advance
and all additional advances or fundings made by Lender, and any other amounts
required to be paid by Borrower under any of the Loan Documents, (collectively,
the “Secured Indebtedness”, and sometimes referred to as the “Loan”) and (2) the
full performance by Borrower and/or Operating Lessee as applicable of all of the
terms, covenants and obligations set forth in any of the Loan Documents.

B. Borrower makes the following covenants and agreements for the benefit of
Lender or any party designated by Lender, including any prospective purchaser of
the Loan Documents or participant in the Loan, and their respective officers,
employees, agents, attorneys, representatives and contractors (all of which are
collectively referred to as, “Lender”).

NOW, THEREFORE, IN CONSIDERATION of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
agrees as follows:

ARTICLE I

GRANT OF SECURITY

Section 1.1 REAL PROPERTY GRANT. Borrower irrevocably mortgages, sells,
transfers, grants, conveys, assigns and warrants to Lender, its successors and
assigns, in trust, with power of sale and right of entry and possession, all of
Borrower’s present and future estate, right, title and interest in and to the
following which are collectively referred to as the “Real Property”:

(1) that certain real property located in the County and State which is more
particularly described in Exhibit “A” attached to this Mortgage or any portion
of the real property; all easements, rights-of-way, gaps, strips and gores of
land; streets and alleys; sewers and water rights; privileges, licenses,
tenements, and appurtenances appertaining to the real property, and the
reversion(s), remainder(s), and claims of Borrower and/or Operating Lessee as
applicable with respect to these items, and the benefits of any existing or
future conditions, covenants and restrictions affecting the real property
(collectively, the “Land”);

(2) all things now or hereafter affixed to or placed on the Land, including all
buildings, structures and improvements, all Fixtures (as defined below) and all
machinery, elevators, boilers, building service equipment (including, without
limitation, all equipment for the generation or distribution of air, water,
heat, electricity, light, fuel or for ventilating or air conditioning purposes
or for sanitary or drainage purposes or for the removal of dust, refuse or
garbage), partitions, appliances, furniture, furnishings, building materials,
supplies, computers and software, restaurant equipment, window coverings and
floor coverings, lobby furnishings, and other property now or in the future
attached, or installed in the improvements and all replacements, repairs,
additions, or substitutions to these items (collectively, the “Improvements”);

 

3



--------------------------------------------------------------------------------

(3) all equipment, machinery, fixtures, and other items of property required for
or incidental to the use of the Property as a hotel, including all components
thereof, now or hereafter permanently affixed to or incorporated into the
Improvements, including, without limitation, all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which to the greatest extent permitted by law are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”);

(4) all present and future income, rents, revenue, profits, proceeds, hotel room
income, and income of any kind derived directly or indirectly by Borrower, or
Operating Lessee from or in connection with the Property, (including, without
limitation, all revenues from (w) rentals or other payments from hotel guests,
tenants, lessees, licensees or concessionaires whether on a cash basis or
credit, paid or collected, and (x) the sale of food and beverages that are
prepared at the Property and sold or delivered on or off the Property
(including, without limitation, revenues from mini-bars), whether for cash or
for credit, including in respect of guest rooms, banquet rooms, meeting rooms
and other similar rooms and (y) gross revenue from the rental of banquet,
meeting and other similar rooms, and (z) parking income and revenues), and all
other benefits from the Land and/or Improvements and all deposits made with
respect to the Land and/or Improvements, including, but not limited to, any
security given to utility companies by Borrower and/or Operating Lessee as
applicable, any advance payment of real estate taxes or assessments, or
insurance premiums made by Borrower and/or Operating Lessee as applicable and
all claims or demands relating to such deposits and other security, including
claims for refunds of tax payments or assessments, and all insurance proceeds
payable to Borrower and/or Operating Lessee as applicable in connection with the
Land and/or Improvements whether or not such insurance coverage is specifically
required under the terms of this Mortgage (“Insurance Proceeds”) (all of the
items set forth in this paragraph are referred to collectively as “Rents and
Profits”);

(5) all rights of Borrower or Operating Lessee in and to accounts receivables,
arising from the operation of the Property, to payment for goods sold or leased,
for services rendered, or for the rental or use of the Property, whether or not
yet earned by performance, including, without limiting the generality of the
foregoing, (i) all accounts arising from the operation of the Property, and
(ii) all rights to payment from any consumer credit or charge card organization
or entity (such as or similar to the organizations or entities which sponsor and
administer the American Express Card, the Visa Card, the Carte Blanche Card and
the Master Card). Accounts Receivable shall include all of the foregoing rights
to payment, whether now existing or hereafter created, and all substitutions
therefor, proceeds thereof (whether cash or non-cash, movable or immovable,
tangible or intangible) received upon the sale, exchange, transfer, collection
or other disposition thereof or substitution therefor, and all of the proceeds
from all of the foregoing, subject however to the rights of Manager under the
Management Agreement;

(6) all rights of Borrower and/or Operating Lessee as applicable under that
certain agreement dated as of July 1, 2004, between Borrower’s predecessor in
interest and Fairmont Hotels & Resorts (U.S.) Inc., (the “Manager”), as amended

 

4



--------------------------------------------------------------------------------

by that certain Assignment and Assumption and First Amendment to Management
Agreement between Manager and Borrower’s predecessor in interest (collectively,
the “Management Agreement”);

(7) all rights of Borrower under that certain Operating Lease dated September 1,
2005, between Borrower and DTRS Columbus Drive, LLC, a Delaware limited
liability company (“Operating Lessee”), as hereafter amended or supplemented
(the “Operating Lease”).

(8) all rights of Borrower under that certain Owner Agreement dated September 1,
2005, between Borrower, Operating Lessee and Manager, as hereafter amended or
supplemented (the “Owner Agreement”).

(9) all rights of Borrower and/or Operating Lessee as applicable under any
Interest Rate Cap Agreement (as defined in Section 2.9):

(10) all damages, payments and revenue of every kind that Borrower and/or
Operating Lessee as applicable may be entitled to receive, from any person
owning or acquiring a right to the oil, gas or mineral rights and reservations
of the Land;

(11) all proceeds and claims arising on account of any damage to, or
Condemnation (as hereinafter defined) of any part of the Land and/or
Improvements, and all causes of action and recoveries for any diminution in the
value of the Land and/or Improvements;

(12) all authorizations, licenses and permits, including without limitation,
operating permits, liquor licenses and all other authorizations or permits
necessary or appropriate for the Improvements to be fully operated as a
first-class hotel (“Hotel Licenses and Permits”);

(13) all, guaranties, warranties, franchise agreements, permits, or certificates
relating to the ownership, use, operation or maintenance of the Land and/or
Improvements; and

(14) all names by which the Land and/or Improvements may be operated or known,
and all rights to carry on business under those names, and all trademarks, trade
names, and goodwill relating to the Land and/or Improvements.

TO HAVE AND TO HOLD the Real Property, unto Lender, its successors and assigns,
in trust, for the benefit of Lender, its successors and assigns, forever subject
to the terms, covenants and conditions of this Mortgage.

Section 1.2 PERSONAL PROPERTY GRANT. Borrower irrevocably sells, transfers,
grants, conveys, assigns and warrants to Lender, its successors and assigns, a
security interest in Borrower’s interest, and to the extent permissible under
the Operating Lease and the Owner Agreement, Operating Lessee’s interest, in the
following personal property which is collectively referred to as “Personal
Property”:

(1) any portion of the Real Property which may be personal property, and all
other personal property, whether now existing or acquired in the future which is
attached to, appurtenant to, or used in the construction or operation of, or in
connection with, the Real Property;

 

5



--------------------------------------------------------------------------------

(2) all rights to the use of water, including water rights appurtenant to the
Real Property, pumping plants, ditches for irrigation, all water stock or other
evidence of ownership of any part of the Real Property that is owned by Borrower
and/or Operating Lessee as applicable in common with others and all documents of
membership in any owner’s association or similar group;

(3) all plans and specifications prepared for construction of the Improvements;
and all contracts and agreements of Borrower and/or Operating Lessee as
applicable relating to the plans and specifications or to the construction of
the Improvements;

(4) all furniture, fixtures and equipment and other items of property located on
or used in connection with the Real Property or its occupancy or operation,
including all furniture, furnishings, wall coverings, fixtures and hotel
equipment and systems located at, or used in connection with, the operation of
the Property as a Hotel, together with all replacements therefor and additions
thereto, including, without limitation, (i) all equipment and systems required
for the operation of kitchens and bars, if any, laundry and dry cleaning
facilities, (ii) office equipment, (iii) dining room wagons, materials handling
equipment, cleaning and engineering equipment, (iv) telephone and computerized
accounting systems, (v) vehicles and (vi) and any other items customarily
included within “property and equipment” for hotel properties similar to the
Property (“FF&E”);

(5) all, general intangibles, letter of credit rights, commercial tort claims,
deposit accounts, documents, instruments and chattel paper and all
substitutions, replacements of, and additions to, any of the these items;

(6) all sales agreements, deposits, escrow agreements, other documents and
agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale; and

(7) all proceeds from the voluntary or involuntary disposition or claim
respecting any of the foregoing items (including judgments, condemnation awards
or otherwise).

All of the Real Property and the Personal Property are collectively referred to
as the “Property.”

Section 1.3 CONDITIONS TO GRANT. If Borrower shall pay to Lender the Secured
Indebtedness, at the times and in the manner stipulated in the Loan Documents,
and if Borrower and/or Operating Lessee as applicable shall perform and observe
each of the terms, covenants and agreements set forth in the Loan Documents,
then this Mortgage and all the rights granted by this Mortgage shall be released
by Lender in accordance with the laws of the State.

 

6



--------------------------------------------------------------------------------

ARTICLE II

BORROWER COVENANTS

Section 2.1 DUE AUTHORIZATION, EXECUTION, AND DELIVERY.

(a) Borrower represents and warrants that the execution of the Loan Documents
and the Indemnity Agreement have been duly authorized and there is no provision
in the organizational documents of Borrower requiring further consent for such
action by any other entity or person.

(b) Borrower represents and warrants that it is duly organized, validly existing
and is in good standing under the laws of the state of its formation and in the
State, that it has all necessary licenses, authorizations, registrations,
permits and/or approvals to own its properties and to carry on its business as
presently conducted.

(c) Borrower represents and warrants that the execution, delivery and
performance of the Loan Documents will not result in Borrower’s being in default
under any provision of its organizational documents or of any Mortgage,
mortgage, lease, credit or other agreement to which it is a party or which
affects it or the Property.

(d) Borrower represents and warrants that the Loan Documents and the Indemnity
Agreement have been duly authorized, executed and delivered by Borrower and
constitute valid and binding obligations of Borrower which are enforceable in
accordance with their terms.

Section 2.2 PERFORMANCE BY BORROWER; HOTEL LICENSES AND PERMITS.

(a) Borrower shall pay the Secured Indebtedness to Lender and shall keep and
perform each and every other obligation, covenant and agreement of the Loan
Documents.

(b) Borrower represents and warrants that the Hotel Licenses and Permits
necessary or appropriate for the Improvements to be fully operated as a
first-class hotel shall have been validly obtained, paid for and be in full
force and effect.

Section 2.3 WARRANTY OF TITLE TO REAL PROPERTY AND FF&E.

(a) Borrower warrants that it holds marketable and indefeasible fee simple
absolute title to the Real Property, and that it has the right and is lawfully
authorized to sell, convey or encumber the Property subject only to those
property specific exceptions to title recorded in the real estate records of the
County and contained in Schedule B-1 and B-2 of the title insurance policy or
policies which have been approved by Lender (the “Permitted Exceptions”). The
Property is free from all due and unpaid taxes, assessments and mechanics’ and
materialmen’s liens.

(b) All FF&E have been paid for in full.

 

7



--------------------------------------------------------------------------------

(c) Borrower further covenants to warrant and forever defend Lender from and
against all persons claiming any interest in the Property.

Section 2.4 TAXES, LIENS AND OTHER CHARGES.

(a) Unless otherwise paid to Lender as provided in Section 2.5, Borrower and/or
Operating Lessee as applicable shall pay all real estate and other taxes and
assessments which may be payable, assessed, levied, imposed upon or become a
lien on or against any portion of the Property (all of the foregoing items are
collectively referred to as the “Imposition(s)”). The Impositions shall be paid
not later than the dates on which the particular Imposition would become
delinquent and Borrower shall produce to Lender receipts of the imposing
authority, or other evidence reasonably satisfactory to Lender, evidencing the
payment of the Imposition in full. If Borrower and/or Operating Lessee as
applicable elects by appropriate legal action to contest any Imposition,
Borrower shall first deposit cash (or other security approved by Lender such as
a bond or letter of credit) with Lender as a reserve in an amount which Lender
determines is sufficient to pay the Imposition plus all fines, interest,
penalties and costs which may become due pending the determination of the
contest. If Borrower deposits this sum or alternative security with Lender,
Borrower shall not be required to pay the Imposition provided that the contest
operates to prevent enforcement or collection of the Imposition, or the sale or
forfeiture of, the Property, and is prosecuted with due diligence and
continuity. Upon termination of any proceeding or contest and any appeal
thereof, Borrower shall pay the amount of the Imposition as finally determined
in the proceeding or contest. Provided that there is not then an Event of
Default (as defined in Section 11.1), the monies or alternative security which
have been deposited with Lender pursuant to this Section shall be applied toward
such payment and the excess, if any, shall be returned to Borrower.

(b) In the event of the passage, after the Execution Date, of any law which
deducts from the value of the Property, for the purposes of taxation, any lien
or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Impositions upon Lender, at Lender’s option, the Secured
Indebtedness may be declared by Lender to immediately become due and payable.
Notwithstanding the preceding sentence, the Lender’s election to accelerate the
Loan shall not be effective if (1) Borrower and/or Operating Lessee as
applicable is permitted by law (including, without limitation, applicable
interest rate laws) to, and actually does, pay the Imposition or the increased
portion of the Imposition and (2) Borrower agrees in writing to pay or reimburse
Lender in accordance with Section 11.6 for the payment of any such Imposition
which becomes payable at any time when the Loan is outstanding.

Section 2.5 ESCROW DEPOSITS.

(a) Without limiting the effect of Section 2.4 and Section 3.1, subject to
(b) below, Borrower shall pay to Lender monthly on the same date the monthly
installment is payable under the Note, an amount equal to 1/12th of the amounts
Lender reasonably estimates are necessary to pay, on an annualized basis,
(1) all Impositions and (2) the premiums for the insurance policies required
under this Mortgage (collectively the “Premiums”) until such time as

 

8



--------------------------------------------------------------------------------

Borrower has deposited an amount equal to the annual charges for these items and
on demand, from time to time, shall pay to Lender any additional amounts
necessary to pay the Premiums and Impositions. Borrower will furnish to Lender
bills for Impositions and Premiums thirty (30) days before Impositions become
delinquent and such Premiums become due for payment. No amounts paid as
Impositions or Premiums shall be deemed to be trust funds and these funds may be
commingled with the general funds of Lender provided that Lender shall pay
Borrower interest on account of these funds. If an Event of Default occurs,
Lender shall have the right, at its election, to apply any amounts held under
this Section 2.5 in reduction of the Secured Indebtedness, or in payment of the
Premiums or Impositions for which the amounts were deposited.

(b) Notwithstanding the foregoing, if (i) the insurance required to be
maintained hereunder is provided under a blanket policy approved by Lender, or
(ii) Borrower, Operating Lessee or Manager pay, reserve or set aside funds on a
monthly basis in amounts sufficient to provide for the payment of all insurance
premiums when due (and such funds need not be segregated or deposited into a
specific fund or account), Lender agrees not to require these deposits unless
and until (a) there has occurred an Event of Default under the Loan Documents,
the Guaranty or the Indemnity Agreement, (b) Borrower, or a Permitted Transferee
(as hereinafter defined in Section 10.4(d)), or an entity designated on Exhibit
C (“Pre-Approved Transferee”), or, subject to Section 10.3(b), a Single Purpose
Entity (as defined in Section 10.1) wholly owned by a Permitted Transferee or a
Pre-Approved Transferee no longer owns the Property; (c) except for Permitted
Interest Transfers, there has been a change in the general partners,
stockholders or members of Borrower or in the constituent general partners or
controlling shareholders or controlling members of any of the entities
comprising Borrower; or (d) at any time Borrower fails to furnish to Lender, not
later than fifteen (15) days after the dates on which any insurance premiums
would become delinquent, receipts for the payment of such insurance premiums or
appropriate proof of issuance of a new policy which continues in force the
insurance coverage of the expiring policy. In the event any of these events
described in clauses (a) through (d) occur Lender reserves the right to require
insurance premiums deposits at any time in its absolute discretion
notwithstanding the fact that the default may be cured, or that the transfer or
change be approved by Lender.

(c) Notwithstanding the foregoing, so long as Borrower Operating Lessee or
Manager pay, reserve or set aside funds on a monthly basis in amounts sufficient
to provide for the payment of all Impositions as and when due (which funds need
not be segregated or deposited into a specific fund or account), Lender agrees
not to require these deposits unless and until (a) there has occurred an Event
of Default under the Loan Documents, the Guaranty or the Indemnity Agreement,
(b) Borrower, or a Permitted Transferee, or a Pre-Approved Transferee no longer
owns the Property; or (c) except for Permitted Interest Transfers, there has
been a change in the general partners, stockholders or members of Borrower or in
the constituent general partners or controlling shareholders or controlling
members of any of the entities comprising Borrower. In the event any of these
events described in clauses (a) through (c) occur, Lender reserves the right to
require Impositions deposits at any time in its absolute discretion
notwithstanding the fact that the default may be cured, or that the transfer or
change be approved by Lender.

 

9



--------------------------------------------------------------------------------

Section 2.6 CARE AND USE OF THE PROPERTY.

(a) Borrower represents and warrants to Lender as follows:

(i) All authorizations, licenses, including without limitation liquor licenses,
if any, and operating permits required to allow the Improvements to be operated
for the Use have been obtained, paid for and are in full force and effect.

(ii) The Improvements and their Use comply with (and no notices of violation
have been received in connection with) all Requirements (as defined in this
Section) and Borrower and/or Operating Lessee as applicable shall at all times
comply with all present or future Requirements affecting or relating to the
Property and/or the Use. Borrower shall furnish Lender, on request, proof of
compliance with the Requirements. Borrower and/or Operating Lessee as applicable
shall not use or permit the use of the Property, or any part thereof, for any
illegal purpose. “Requirements” shall mean all laws, ordinances, orders,
covenants, conditions and restrictions and other requirements relating to land
and building design and construction, use and maintenance, that may now or
hereafter pertain to or affect the Property or any part of the Property or the
Use, including, without limitation, planning, zoning, subdivision,
environmental, air quality, flood hazard, fire safety, handicapped facilities,
building, health, fire, traffic, safety, wetlands, coastal and other
governmental or regulatory rules, laws, ordinances, statutes, codes and
requirements applicable to the Property, including permits, licenses and/or
certificates that may be necessary from time to time to comply with any of the
these requirements.

(iii) Borrower has complied with all requirements of all instruments and
agreements affecting the Property, whether or not of record, including without
limitation all covenants and agreements by and between Borrower and any
governmental or regulatory agency pertaining to the development, use or
operation of the Property. Borrower and/or Operating Lessee as applicable, at
its sole cost and expense, shall keep the Property in good order, condition, and
repair, and make all necessary structural and non-structural, ordinary and
extraordinary repairs to the Property and the Improvements.

(iv) Borrower and/or Operating Lessee as applicable shall abstain from, and not
permit, the commission of waste to the Property and shall not remove or alter in
any substantial manner, the structure or character of any Improvements without
the prior written consent of Lender.

(v) The zoning approval for the Property is not dependent upon the ownership or
use of any property which is not encumbered by this Mortgage.

(vi) Construction of the Improvements on the Property is complete.

(vii) The Property is in good repair and condition, free of any material damage.

(b) Lender shall have the right, at any time and from time to time during normal
business hours, to enter the Property in order to ascertain Borrower’s and/or
Operating Lessee’s, as applicable, compliance with the Loan Documents, to
examine the condition of the Property, to perform an appraisal, to undertake
surveying or engineering work, and to inspect premises occupied by tenants.
Borrower and/or Operating Lessee as applicable shall cooperate with Lender
performing these inspections.

 

10



--------------------------------------------------------------------------------

(c) Borrower and/or Operating Lessee as applicable shall use, or cause to be
used, the Property continuously for the Use. Borrower and/or Operating Lessee as
applicable shall not use, or permit the use of, the Property for any other use
without the prior written consent of Lender. Borrower and/or Operating Lessee as
applicable shall not file or record a declaration of condominium, master
Mortgage or mortgage or any other similar document evidencing the imposition of
a so-called “condominium regime” whether superior or subordinate to this
Mortgage and Borrower and/or Operating Lessee as applicable shall not permit any
part of the Property to be converted to, or operated as, a “cooperative
apartment house” whereby the tenants or occupants participate in the ownership,
management or control of any part of the Property.

(d) Without the prior written consent of Lender, Borrower and/or Operating
Lessee as applicable shall not (i) initiate or acquiesce in a change in the
zoning classification of and/or restrictive covenants affecting the Property or
seek any variance under existing zoning ordinances, (ii) use or permit the use
of the Property in a manner which may result in the Use becoming a
non-conforming use under applicable zoning ordinances, or (iii) subject the
Property to restrictive covenants.

Section 2.7 COLLATERAL SECURITY INSTRUMENTS. Borrower covenants and agrees that
if Lender at any time holds additional security for any obligations secured by
this Mortgage, it may enforce its rights and remedies with respect to the
security, at its option, either before, concurrently or after a sale of the
Property is made pursuant to the terms of this Mortgage. Lender may apply the
proceeds of the additional security to the Secured Indebtedness without
affecting or waiving any right to any other security, including the security
under this Mortgage, and without waiving any breach or default of Borrower under
this Mortgage or any other Loan Document.

Section 2.8 MANAGEMENT AGREEMENT.

(a) As of the Execution Date, the Management Agreement shall be in full force
and effect and Manager shall have no defenses or claims against Borrower with
respect thereto. Any new or subsequent agreements providing for the management
and operation of the Fairmont Hotel shall be subject to Lender’s approval.

(b) The Management Agreement shall be subordinated to the lien of the Mortgage
pursuant to an Assignment and Subordination of Management Agreement and Consent
of Manager dated as of the date of this Mortgage, and further shall be assigned
to Lender as additional security for the Loan.

(c) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, the Borrower and Operating Lessee may not amend, modify,
supplement, alter or waive any right under the Management Agreement without the
written consent of Lender, provided however, without any requirement for
consent, Borrower and Operating Lessee may agree to any nonmaterial
modification, change, supplement, alteration or amendment to the Management
Agreement and waiver of any nonmaterial rights thereunder, including without
limitation, any such modification, change, supplement, alteration, amendment or
waiver that does not affect the cash management procedures set forth in the
Management

 

11



--------------------------------------------------------------------------------

Agreement or the Loan Documents, decrease the cash flow of the Property,
adversely affect the marketability of the Property, change the definitions of
“default” or “event of default,” change the definitions of “operating expense”
or words of similar meaning to add additional items to or delete items from such
definitions, change the definitions of “owner’s distribution” or “owner’s
equity” or words of similar meaning so as to reduce the payments due the
Borrower thereunder, change the definition of “debt service amount” or “owner
indebtedness”, or “net cash flow” or “net operating cash flow”, or words of
similar meaning, change the timing of remittances to the Borrower or Operating
Lessee thereunder, change the priority of distributions of “net cash flow”, or
words of similar meaning, to Borrower or Operating Lessee thereunder, increase
or decrease reserve requirements, change the term of the Management Agreement or
increase any Management Fees (as defined in the Management Agreement) payable
under such Management Agreement.

(d) Notwithstanding the foregoing, Borrower or Operating Lessee may enter into a
new Management Agreement approved by Lender with an Acceptable Manager (as
hereinafter defined).

(i) For purposes of this Section, and subject to subsection (iii) below,
“Acceptable Manager” shall mean (a) the current Manager and current brand as of
the Execution Date and, at any time prior to two years after the Execution Date,
the property managers and brands of Acceptable Manager listed in (ii) below,
provided (x) each such property manager or brand continues to be controlled by
substantially the same Persons Controlling (as defined in Section 10.4 (d)) such
property manager or brand as of the Execution Date (or if such manager is a
publicly traded company, such manager continues to be publicly traded on an
established securities market), and (y) such property manager has under
management, at the time of its engagement as manager, not fewer than 20 first
class full service resort or business hotel properties (excluding the Property)
containing not fewer than 5,000 hotel rooms in the aggregate; (b) during such
two year period, any Close Affiliate (as defined in Section 10.4(d)) of any of
the foregoing Persons so long as such Close Affiliate continues to be Controlled
by substantially the same Persons Controlling such Close Affiliate as of the
Execution Date (or if such close affiliate is a publicly traded company, such
Close Affiliate continues to be publicly traded on an established securities
market); or (c) any other reputable and experienced professional hotel
management company (A) which, or a Close Affiliate of which, shall have at least
five years’ experience in the management of hotel properties substantially
similar in size and complexity to the Property, (B) which, or a Close Affiliate
of which, shall have under management, at the time of its engagement as Manager,
not fewer than 20 first class full service resort or business hotel properties
(excluding the Property) containing not fewer than 5,000 hotel rooms in the
aggregate, and (C) approved in writing by Lender.

(ii) For purposes of Section 2.8(d)(i)(a), each of the following entities or
designated brands which are controlled by the following entities is an
Acceptable Manager as of the Execution Date: Loews Hotels (Loews), Hilton Hotels
Corporation (Hilton), Fairmont Hotels and Resorts (Fairmont, Raffles, Swiss
Hotel), Marriott International, Inc., (Marriott, JW Marriott, Ritz Carlton,
Renaissance), Starwood (Westin, St. Regis, W Hotel), Hyatt (Grand Hyatt, Hyatt
Regency, Park Hyatt), Intercontinental Hotels (InterContinental), KSL Resorts,
Four Seasons, Orient Express, Mandarin, Peninsula, or Shangri-La.

 

12



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, in no event shall any entity which would be
deemed a Disqualified Transferee (as defined in Section 10.4(d)) be an
Acceptable Manager during the period of time in which it is a Disqualified
Transferee.

Section 2.9 INTEREST RATE CAP AGREEMENT.

(a) If at any time during the term of the Loan, the net operating income of the
Property, as determined by Lender in its sole discretion, is less than 1.60
times the monthly amount of interest payments due under the Loan, Borrower shall
enter into an Interest Rate Cap Agreement which shall protect against an
increase in interest rates which would cause the Annual Interest Rate to exceed
a rate to be determined by Lender in its sole discretion.

The Interest Rate Cap Agreement (i) shall be in form acceptable to Lender,
(ii) shall be with a counterparty acceptable to Lender and which counterparty
shall have a credit rating of “A” or better by Moody’s Investors Service, Inc.,
and “A” or better by Standard and Poor’s Rating Group, (iii) shall direct such
acceptable counterparty to deposit any and all payments due under the Interest
Rate Cap Agreement directly into an account designated by Lender (“Designated
Account”) so long as any portion of the Loan remains outstanding, provided
however, for purposes of this requirement, the Loan shall be deemed to be
remaining outstanding if the Property is transferred to Lender (or its nominee
or designee) by judicial foreclosure or non-judicial foreclosure or by
deed-in-lieu thereof, (iv) shall have an initial term of one year, and
thereafter (A) if the net operating income of the Property, as determined by
Lender in its sole discretion at any time and from time to time, is or continues
to be less than 1.60 times the monthly amount of interest payments due under the
Loan (the “NOI Threshold”), then the Interest Rate Cap Agreement then in effect
shall be extended for successive one year terms for as long as the net operating
income of the Property does not meet the NOI Threshold, and (B) if the net
operating income of the Property as determined by Lender in its sole discretion
at any time meets or exceeds the NOI Threshold such that an Interest Rate Cap
Agreement is not then required, but at any subsequent time (and from time to
time), the net operating income of the Property, as determined by Lender in its
sole discretion, fails to meet the NOI Threshold, Borrower shall enter into a
new Interest Rate Cap Agreement that satisfies all of the terms and conditions
of this Section 2.9, including without limitation, that it have an initial term
of one year and successive one year terms, if and as required under the terms of
this Section 2.9(iv), and (v) shall have an initial notional amount equal to the
unpaid principal balance of the Loan.

(b) Borrower shall collaterally assign to Lender all of its right, title and
interest to receive any and all payments under the Interest Rate Cap Agreement,
and shall deliver to Lender an executed counterpart of such Interest Rate Cap
Agreement. Borrower shall comply with all of its obligations under the Interest
Rate Cap Agreement. All amounts paid by the counterparty under the Interest Rate
Cap Agreement to Borrower or Lender shall be deposited immediately into the
Designated Account. Borrower shall take all actions reasonably required by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the counterparty and shall not waive, amend or otherwise
modify any of its rights thereunder.

(c) In the event of a downgrade, withdrawal or qualification of the rating of
the counterparty by Moody’s Investors Service, Inc., or by Standard & Poor’s
Ratings Group

 

13



--------------------------------------------------------------------------------

below the ratings described in Section 2.9(b), at Lender’s option, Borrower
shall replace the Interest Rate Cap Agreement with a replacement Interest Rate
Cap Agreement with a counterparty acceptable to Lender not later than ten
(10) business days following receipt of notice from Lender of such downgrade,
withdrawal or qualification.

(d) In the event that Borrower fails to purchase, deliver and/or maintain the
Interest Rate Cap Agreement or any replacement thereof as required hereby or
under the terms of the Note, Lender may (in addition to exercising any of its
other rights and remedies under the Loan Documents) purchase such Interest Rate
Cap Agreement or any replacement thereof and the costs incurred by Lender in
purchasing and maintaining the same shall be paid by Borrower with interest
thereon at the Default Rate from the date such cost was incurred by Lender until
such cost is paid by Borrower to Lender.

(e) If and when an Interest Rate Cap Agreement is required pursuant to
Section 2.9(a), Borrower shall obtain and deliver to Lender, an opinion of
counsel for the counterparty (upon which Lender and its successors and assigns
may rely) in form, scope and substance acceptable to Lender regarding the
authorization of the counterparty, the legality, validity, and binding effect of
the Interest Rate Cap Agreement, and such other matters as Lender shall
reasonably require.

(f) The obligation to purchase and maintain the Interest Rate Cap Agreement and
any replacement thereof shall be fully recourse to Borrower and the Liable
Party.

Section 2.10 FF&E. If any future acquisition of FF&E is leased, Lender shall
receive an assignment of the tenant’s interest in any leased equipment. Lender
shall also receive from the lessor (provided lessor is an entity unaffiliated
with Lender and its affiliates) of such equipment (i) an estoppel certificate
reflecting the lease agreement and the defaults, if any, of Borrower under the
lease agreement, and (ii) an agreement providing that if Lender shall ever
become the owner of the Real Property, such lessor’s lease, at Lender’s option,
may be assumed by Lender at the same rental charges, and under the same terms
and conditions as are presently contained in such lease.

Section 2.11 SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

(a) Borrower and/or Operating Lessee as applicable shall immediately notify
Lender of the commencement, or receipt of notice, of any and all actions or
proceedings or other material matter or claim affecting the Property and/or the
interest of Lender under the Loan Documents (collectively, “Actions”). Borrower
and/or Operating Lessee as applicable shall appear in and defend any Actions.

(b) Lender shall have the right, at the cost and expense of Borrower, to
institute, maintain and participate in Actions or other proceedings and take
such other action, as it may deem appropriate in the good faith exercise of its
discretion to preserve or protect the Property and/or the interest of Lender
under the Loan Documents. Any money paid by Lender under this Section shall be
reimbursed to Lender in accordance with Section 11.6 hereof.

Section 2.12 LIENS AND ENCUMBRANCES. Except as and to the extent expressly set
forth in Article X to the contrary, without the prior written consent of Lender,
to be exercised

 

14



--------------------------------------------------------------------------------

in Lender’s sole and absolute discretion, other than the Permitted Exceptions,
Borrower and/or Operating Lessee as applicable shall not create, place or allow
to remain any lien or encumbrance on the Property, including deeds of trust,
mortgages, security interests, conditional sales, mechanic liens, tax liens or
assessment liens regardless of whether or not they are subordinate to the lien
created by this Mortgage (collectively, “Liens and Encumbrances”). If any Liens
and Encumbrances are recorded against the Property or any part of the Property,
Borrower and/or Operating Lessee as applicable shall obtain a discharge and
release of any Liens and Encumbrances within fifteen (15) days after receipt of
notice of their existence.

ARTICLE III

INSURANCE

Section 3.1 REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.

(a) During the term of this Mortgage, Borrower at its sole cost and expense must
provide insurance policies and certificates of insurance satisfactory to Lender
and in such amounts, and with types of coverage, exclusions and the companies
underwriting these coverages as hereinafter described. In no event shall such
policies be terminated or otherwise allowed to lapse unless replaced with a
policy complying with the requirements set forth in this Article III. Borrower
shall be responsible for its own deductibles. Borrower shall also pay for any
insurance, or any increase of policy limits, not described in this Mortgage
which Borrower requires for its own protection or for compliance with government
statutes. Borrower’s insurance shall be primary and without contribution from
any insurance procured by Lender.

Policies of insurance shall comply with the following requirements:

(1) Property insurance on the Improvements and the Personal Property insuring
against any peril now or hereafter included within the classification “All Risk”
or “Special Perils,” in each case (i) in an amount equal to 100% of the “Full
Replacement Cost” (as hereinafter defined) of the Improvements and Personal
Property with a waiver of depreciation and with a Replacement Cost Endorsement;
(ii) containing an agreed amount endorsement with respect to the Improvements
and Personal Property waiving all co-insurance provisions; (iii) providing for
no deductible in excess of $250,000.00; and (iv) containing Ordinance or Law
Coverage, Operation of Building Laws, Demolition Costs and Increased Cost of
Construction in an amount reasonably required by Lender or if any of the
Improvements or the use of the Property constitute non-conforming structures
then in the amount of $50,000,000.00. The Full Replacement Cost shall be
determined from time to time by an appraiser or contractor designated and paid
by Borrower and approved by Lender or by an engineer or appraiser in the regular
employ of the insurer. The “Full Replacement Cost” for purposes of this Article
III shall mean the estimated total cost of construction required to replace the
Improvements with a substitute of like utility, and using modern materials and
current standards, design and layout. For purposes of calculating Full
Replacement Cost direct (hard) costs shall include, without limitation, labor,
materials, supervision and contractor’s profit and overhead and indirect (soft)
costs shall include, without limitation, fees for architect’s plans and
specifications, construction financing costs, permits, sales taxes, insurance
and other costs included in the Marshall Valuation Service published by
Marshall & Swifts.

 

15



--------------------------------------------------------------------------------

(2) Commercial General Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (i) to be on the so-called “occurrence” form with a
combined single limit of not less than the amount set forth in the Defined
Terms; (ii) to continue at not less than this limit until required to be changed
by Lender in writing by reason of changed economic conditions making such
protection inadequate; and (iii) to cover at least the following hazards:
(a) premises and operations; (b) products and completed operations on an “if
any” basis; (c) independent contractors; (d) blanket contractual liability for
all written and oral contracts; and (e) contractual liability covering the
indemnities contained in this Mortgage to the extent available.

(3) Business Income insurance in an amount sufficient to prevent Borrower from
becoming a co-insurer within the terms of the applicable policies, and
sufficient to recover eighteen (18) months “Business Income” (as hereinafter
defined) and with an Extended Period of Indemnity of 12 months. Notwithstanding
the terms of Section 3.1(h) below, the amount of such insurance shall be
increased from time to time during the terms of this Mortgage as and when new
leases and renewal leases are entered into and rents payable increase or the
annual estimate of gross income form occupancy the Property increases to reflect
such rental increases. “Business Income” shall mean the sum of (i) the total
anticipated gross income from occupancy of the Property, (ii) the amount of all
charges (such as, but not limited to, operating expenses, insurance premiums and
taxes) which are the obligation of tenants or occupants to Borrower, and
(iii) any other amounts payable to Borrower or to any affiliate of Borrower
pursuant to leases.

(4) If Lender determines at any time that any part of the Property is located in
an area identified on a Flood Hazard Boundary Map or Flood Insurance Rate Map
issued by the Federal Emergency Management Agency as having special flood
hazards and flood insurance has been made available, Borrower will maintain a
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration with a generally acceptable insurance carrier,
in an amount not less than the lesser of (i) the outstanding principal balance
of the Loan or (ii) the maximum amount of insurance which is available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as amended.

(5) During the period of any construction or renovation or alteration of the
Improvements, a so-called “Builder’s All Risk” insurance policy in non-reporting
form for any Improvements under construction, renovation or alteration
including, without limitation, for demolition and increased cost of construction
or renovation, in an amount approved by Lender including an Occupancy
endorsement and Worker’s Compensation Insurance covering all persons engaged in
the construction, renovation or alteration in an amount at least equal to the
minimum required by statutory limits of the State of Illinois.

(6) Workers’ Compensation insurance, subject to the statutory limits of the
State of Illinois, and employer’s liability insurance with a limit of at least
$1,000,000.00 per accident and per disease per employee, and $1,000,000.00 for
disease in the aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operations (if applicable).

 

16



--------------------------------------------------------------------------------

(7) Boiler & Machinery insurance or Equipment Breakdown Coverage covering the
major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Improvements, in an amount equal to one hundred percent (100%) of the full
replacement cost of all equipment installed in, on or at the Improvements with a
sub-limit of $50,000,000.00. These policies shall insure against physical damage
to and loss of occupancy and use of the Improvements arising out of an accident
or breakdown.

(8) Insurance from and against all losses, damages, costs, expenses, claims and
liabilities related to or arising from acts of terrorism, in the amount of
$100,000,000.00 with a deductible not to exceed $250,000.00, issued by such
companies, and on such forms of insurance policies as required by Lender.

(9) Business Automobile Insurance with a combined single limit of not less than
$1,000,000 per occurrence for bodily injury and property damage arising out of
the use of owned, non-owned, hired and/or leased automotive equipment when such
equipment is operated by Borrower, Borrower’s employees or Borrower’s agents in
connection with the Property.

(10) Such other insurance as may from time to time be reasonably required by
Lender against other insurable hazards, including, but not limited to,
vandalism, environmental, sinkhole and mine subsidence.

(b) Lender’s interest must be clearly stated by endorsement in the insurance
policies described in this Section 3.1 as follows:

(1) The policies of insurance referenced in Subsections (a)(1), (a)(3), (a)(4),
(a)(5) and (a)(7) of this Section 3.1 shall identify Lender under the New York
Standard Mortgagee Clause (non-contributory) endorsement.

(2) The insurance policy referenced in Section 3.1 (a)(2) shall name Lender as
an additional insured.

(3) The policies of insurance referenced in Section 3.1(a)(8) shall name Lender
in such form and manner as Lender shall require, consistent with industry
practice of institutional lenders.

(4) All of the policies referred to in Section 3.1 shall provide for at least
thirty (30) days’ written notice to Lender in the event of policy cancellation
and/or material change.

(c) All the insurance companies must be authorized to do business in the State
and be approved by Lender in the good faith exercise of its discretion. The
insurance companies must have a general policy rating of A- or better and a
financial class of VIII by A.M. Best Company, with any exceptions subject to
Lender’s approval, which approval shall not be unreasonably withheld.

 

17



--------------------------------------------------------------------------------

(d) Borrower shall deliver evidence satisfactory to Lender of payment of
premiums due under the insurance policies.

(e) Certified copies of the policies, and any endorsements, shall be made
available for inspection by Lender upon request. If any policy is canceled
before the Loan is satisfied, and Borrower fails to immediately procure
replacement insurance, Lender reserves the right but shall not have the
obligation immediately to procure replacement insurance at Borrower’s cost.

(f) Borrower shall be required during the term of the Loan to continue to
provide Lender with evidence of original renewal policies or replacements of the
insurance policies referenced in Section 3.1 (a). Lender may accept Certificates
of Insurance evidencing insurance policies referenced in Subsections (a)(2),
(a)(4), and (a)(6) of this Section 3.1 instead of requiring the actual policies.
Lender shall be provided with renewal Certificates of Insurance, or Binders, not
less than fifteen (15) days following expiration. The failure of Borrower to
maintain the insurance required under this Article III shall not constitute a
waiver of Borrower’s obligation to fulfill these requirements.

(g) All binders, policies, endorsements, certificates, and cancellation notices
are to be sent to the Lender’s Address for Insurance Notification as set forth
in the Defined Terms until changed by notice from Lender.

(h) As long as SHC Columbus Drive, L.L.C. is the Borrower and Strategic Hotel
Funding, L.L.C. is the Liable Party, the insurance coverage provided under the
policies delivered to Lender as of the Execution Date (the “Initial Insurance
Policy”), and any renewal or extension of the Initial Insurance Policy with the
same types and amounts of coverage shall be deemed to comply with the
requirements for insurance herein.

Section 3.2 ADJUSTMENT OF CLAIMS.

(a) Subject to clause (c) below, in the event of a Casualty or Condemnation
where the claim for damage to, or loss or destruction of, all or a portion of
the Property does not exceed $5,000,000.00, Borrower may settle and adjust such
claim; provided that such adjustment is carried out in a competent and timely
manner. In such case, Borrower and Operating Lessee are authorized to collect
and receive for Lender any insurance proceeds.

(b) Subject to clause (c) below, in the event of a Casualty or Condemnation
where the claim for damage to, or loss or destruction of, all or a portion of
the Property exceeds $5,000,000.00, Borrower may settle and adjust such claim
only with the prior written consent of the Lender (which consent shall not be
unreasonably withheld or delayed).

(c) Notwithstanding the terms of clauses (a) and (b) above, Lender shall have
the sole authority to adjust any claim with respect to a Casualty or
Condemnation and to collection all insurance proceeds during the period an Event
of Default has occurred and is continuing.

Section 3.3 ASSIGNMENT TO LENDER. In the event of the foreclosure of this
Mortgage or other transfer of the title to the Property in extinguishment of the
Secured

 

18



--------------------------------------------------------------------------------

Indebtedness, all right, title and interest of Borrower and/or Operating Lessee
as applicable in and to any insurance policy, or premiums or payments in
satisfaction of claims or any other rights under these insurance policies and
any other insurance policies covering the Property shall pass to the transferee
of the Property.

ARTICLE IV

BOOKS, RECORDS AND ACCOUNTS

Section 4.1 BOOKS AND RECORDS. Borrower and/or Operating Lessee as applicable
shall keep adequate books and records of account in accordance with generally
accepted accounting principles (as supplemented by the Uniform System of
Accounts for the Lodging Industry, current edition) (“GAAP”), or in accordance
with other methods acceptable to Lender in its sole discretion, consistently
applied and furnish to Lender:

(a) quarterly rent rolls in electronic form if available and otherwise by hard
copy, detailing the names of all tenants of the Improvements, the portion of
Improvements occupied by each tenant, the base rent and any other charges
payable under each Lease (as defined in Section 5.2) and the term of each Lease,
including the expiration date, and any other information as is reasonably
required by Lender, within thirty (30) days after the end of each fiscal
quarter;

(b) a quarterly operating statement of the Property and year to date operating
statements in electronic form detailing the total revenues received, total
expenses incurred, total cost of all capital improvements, total debt service
and total cash flow, to be prepared and certified by Borrower in the form
required by Lender, and if available, any quarterly operating statement prepared
by an independent certified public accountant, within thirty to sixty (30-60)
days after the close of each fiscal quarter of Borrower;

(c) an annual balance sheet and profit and loss statement of Borrower in
electronic form in the form required by Lender, prepared and certified by
Borrower, as the case may be, or if required by Lender, audited financial
statements for Borrower and any Liable Party prepared by an independent
certified public accountant acceptable to Lender within ninety (90) days after
the close of each fiscal year of Borrower and the Liable Party, as the case may
be; and,

(d) the annual operating budget (i) when and as prepared by and submitted by
Manager for approval by Borrower and/or Operating Lessee and (ii) in the form
when and as finally approved by Borrower and/or Operating Lessee.

Section 4.2 PROPERTY REPORTS. Upon request from Lender or its representatives
and designees, Borrower and/or Operating Lessee as applicable shall furnish in a
timely manner to Lender: an accounting of all security deposits held in
connection with any Lease of any part of the Property, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to obtain
information regarding such accounts directly from such financial institutions.

 

19



--------------------------------------------------------------------------------

Section 4.3 ADDITIONAL MATTERS.

(a) Borrower shall furnish Lender with such other additional financial or
management information (including State and Federal tax returns) as may, from
time to time, be reasonably required by Lender or the rating agencies in form
and substance satisfactory to Lender or the rating agencies.

(b) Borrower shall furnish Lender and its agents convenient facilities for the
examination and audit of any such books and records.

(c) Lender and its representatives shall have the right upon prior written
notice to examine and audit the records, books, management and other papers of
Borrower and its affiliates or of any guarantor or indemnitor which reflect upon
their financial condition and/or the income, expenses and operations of the
Property, at the Property or at any office regularly maintained by Borrower, its
affiliates or any guarantor or indemnitor where the books and records are
located. Lender shall have the right upon notice to make copies and extracts
from the foregoing records and other papers.

ARTICLE V

LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

Section 5.1 BORROWER’S REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender as follows:

(a) There are no leases or occupancy agreements affecting the Property except
those leases and amendments listed on Exhibit B to the Assignment of Leases, and
Borrower has delivered to Lender true, correct and complete copies of all
leases, including amendments (collectively, “Existing Leases”).

(b) There are no defaults by Borrower and/or Operating Lessee as applicable
under the Existing Leases and, to the best knowledge of Borrower, there are no
defaults by Manager or any tenants under the Existing Leases. The Existing
Leases are in full force and effect.

(c) To the best knowledge of Borrower, none of the tenants now occupying 10% or
more of the Property or having a current lease affecting 10% or more of the
Property is the subject of any bankruptcy, reorganization or insolvency
proceeding or any other debtor-creditor proceeding.

(d) No Existing Leases may be amended terminated or canceled unilaterally by a
tenant and no tenant may be released from its obligations, except in the event
of (i) material damage to, or destruction of, the Property or (ii) condemnation.

 

20



--------------------------------------------------------------------------------

Section 5.2 REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OPERATING LEASE.

(a) The Operating Lease shall not be amended or modified or terminated without
the prior written approval of Lender; provided however, that Borrower and
Operating Lessee may without Lender’s approval agree to non-material
modifications or amendments to the Operating Lease which do not materially alter
the obligations of Borrower as Operating Lessor, grant Operating Lessee any
rights or powers with respect to the Property that are inconsistent with the
rights and obligations of Borrower under the Loan Documents, or grant or confer
upon any third party any of the rights, benefits or obligations under the
Operating Lease, including without limitation any right to receive any of the
income, revenue or profits of the Property.

(b) Borrower absolutely, presently and unconditionally grants, assigns and
transfers to Lender all of Borrower’s right, title, interest and estate in, to
and under the Operating Lease; provided, that Lender acknowledges and agrees
that it will not exercise its rights prior to an Event of Default by Borrower
hereunder.

(c) In the event of a termination, cancellation or surrender of the Operating
Lease by Operating Lessee, Borrower shall assume any and all obligations of
Operating Lessee under the Management Agreement and cure any and all defaults of
Operating Lessee under the Management Agreement.

Section 5.3 ASSIGNMENT OF LEASES. In order to further secure payment of the
Secured Indebtedness and the performance of Borrower and/or Operating Lessee as
applicable’s obligations under the Loan Documents, Borrower and/or Operating
Lessee as applicable absolutely, presently and unconditionally grants, assigns
and transfers to Lender all of Borrower’s and/or Operating Lessee’s right,
title, interest and estate in, to and under (i) all of the Existing Leases
affecting the Property and (ii) all of the future leases, lease amendments,
guaranties and amendments of guaranties and (iii) the Rents and Profits. Lender
acknowledges and agrees that Borrower and Operating Lessee are permitted to
collect the Rents and Profits unless and until an Event of Default occurs. The
Existing Leases and all future leases, lease amendments, guaranties and
amendments of guaranties are collectively referred to as the “Leases” but such
term expressly excludes the Operating Lease.

Section 5.4 PERFORMANCE OF OBLIGATIONS.

(a) Borrower and/or Operating Lessee as applicable shall perform all obligations
under any and all Leases. If any of the acts described in this Section are done
without the written consent of Lender, at the option of Lender, they shall be of
no force or effect and shall constitute a default under this Mortgage.

(b) Borrower and/or Operating Lessee as applicable agrees to furnish Lender
executed copies of all future Leases. Borrower and/or Operating Lessee as
applicable shall not, without the express written consent of Lender, (i) enter
into or extend any Lease unless the Lease is on the standard form lease approved
by Lender and complies with the Leasing Guidelines which are attached to this
Mortgage as Exhibit “B”, or (ii) modify or amend any Leases in any material way
or materially reduce the rent, or (iii) unless the tenants remain liable under
the Leases, consent to an assignment of the tenant’s interest or to a subletting
of the demised premises under any Lease, or (iv) accept payment of advance rents
or security deposits in an amount in excess of one month’s rent or (v) enter
into any options to purchase the Property.

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Mortgage, (i) the covenants
and agreements of Borrower and Operating Lessee in Sections 5.4, 5.5 and 5.6
hereunder shall be subject to the limitation that Borrower and Operating Lessee
shall only be required to use commercially reasonably efforts to enforce any
rights they may have under the Management Agreement to ensure that Manager takes
actions under the Management Agreement consistent with the requirements of
Sections 5.4, 5.5 and 5.6 hereof and (ii) subject to the obligation to use
commercially reasonable efforts to enforce any rights under the Management
Agreement, Borrower, Operating Lessee and Liable Party shall not be deemed in
default hereunder as a result of the exercise by Manager of any of its rights
pursuant to the Management Agreement with respect to the subject matter of
Sections 5.4, 5.5 and 5.6 of this Mortgage; and (iii) the rights of Manager
under the Management Agreement with respect to the subject matter of Sections
5.3, 5.4 and 5.5 shall not be limited or restricted in any manner except as may
be expressly provided in an instrument in writing signed by Manager and
delivered to Lender.

(d) Notwithstanding the foregoing, the Operating Lease shall not be subject to
the Leasing Guidelines or the provisions of Section 5.3, provided however that
any leasing or subleasing of all or any part of the Leased Improvements (as
defined in the Operating Lease) pursuant to the Operating Lease shall be subject
to the Leasing Guidelines.

Section 5.5 SUBORDINATE LEASES. The Operating Lease and each Lease entered into
after the Execution Date affecting the Property shall be absolutely subordinate
to the lien of this Mortgage and shall also contain a provision, satisfactory to
Lender, to the effect that in the event of the judicial or non-judicial
foreclosure of the Property, at the election of the acquiring foreclosure
purchaser, the particular Lease shall not be terminated and the tenant shall
attorn to the purchaser. If requested to do so, the tenant shall agree to enter
into a new Lease for the balance of the term upon the same terms and conditions.
If Lender requests, Borrower and/or Operating Lessee as applicable shall cause a
tenant or tenants to enter into subordination and attornment agreements or
nondisturbance agreement with Lender on forms which have been approved by
Lender.

Section 5.6 LEASING COMMISSIONS. Borrower covenants and agrees that all
contracts and agreements relating to the Property, if any, entered into by
Borrower or Operating Lessee requiring the payment of leasing commissions,
management fees or other similar compensation shall (i) provide that the
obligation will not be enforceable against Lender and (ii) be subordinate to the
lien of this Mortgage. Lender will be provided evidence of Borrower’s compliance
with this Section upon request.

Section 5.7 REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OWNER AGREEMENT.

(a) The Owner Agreement shall not be amended or modified or terminated without
the prior written approval of Lender; provided however, that Manager, Borrower
and Operating Lessee may without Lender’s approval agree to non-material
modifications or amendments to the Owner Agreement which do not materially alter
the obligations or rights of Borrower thereunder.

 

22



--------------------------------------------------------------------------------

(b) Borrower absolutely, presently and unconditionally grants, assigns and
transfers to Lender all of Borrower’s right, title, interest and estate in, to
and under the Owner Agreement; provided, that Lender acknowledges and agrees
that it will not exercise its rights prior to an Event of Default by Borrower
hereunder.

ARTICLE VI

ENVIRONMENTAL HAZARDS

Section 6.1 REPRESENTATIONS AND WARRANTIES. Borrower hereby represents,
warrants, covenants and agrees to and with Lender that (i) neither Borrower nor,
to the best of Borrower’s knowledge, after due inquiry, any tenant, subtenant or
occupant of the Property, has at any time placed, suffered or permitted the
presence of any Hazardous Materials (as defined in Section 6.5) at, on, under,
within or about the Property except as expressly disclosed in the Phase I
Environmental Report provided to Lender or as expressly approved by Lender in
writing and (ii) all operations or activities upon the Property, and any use or
occupancy of the Property by Borrower and/or Operating Lessee as applicable, and
any tenant, subtenant or occupant of the Property are presently and shall in the
future be in compliance with all Requirements of Environmental Laws (as defined
in Section 6.6), (iii) Borrower and/or Operating Lessee as applicable will use
best efforts to assure that any tenant, subtenant or occupant of the Property
shall in the future be in compliance with all Requirements of Environmental
Laws, (iv) all operations or activities upon the Property are presently and
shall in the future be in compliance with all Requirements of Environmental
Laws, (v) Borrower does not know of, and has not received, any written or oral
notice of other communication from any person or entity (including, without
limitation, a governmental entity) relating to Hazardous Materials or Remedial
Work pertaining thereto, of possible liability of any person or entity pursuant
to any Requirements of Environmental Laws, other environmental conditions in
connection with the Property, or any actual administrative or judicial
proceedings in connection with any of the foregoing, (vi) Borrower and/or
Operating Lessee as applicable shall not do or allow any tenant or other user of
the Property to do any act that materially increases the dangers to human health
or the environment, poses an unreasonable risk of harm to any person or entity
(whether on or off the Property), impairs or may impair the value of the
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste, or violates any covenant, condition,
agreement or easement applicable to the Property, and (vii) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Borrower and that is contained in Borrower and/or Operating Lessee as
applicable’s files and records, including, without limitation, any reports
relating to Hazardous Materials in, on, under or from the Property and/or to the
environmental condition of the Property.

Section 6.2 REMEDIAL WORK. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (collectively, the “Remedial Work”) is required under any Requirements of
Environmental Laws, Borrower and/or Operating Lessee as applicable shall perform
or cause to be performed the Remedial Work in compliance with the applicable
law, regulation, order or agreement. All Remedial Work shall be performed by one
or more contractors, selected by Borrower and/or Operating Lessee as applicable
and approved in advance in writing by Lender, and under the

 

23



--------------------------------------------------------------------------------

supervision of a consulting engineer, selected by Borrower and/or Operating
Lessee as applicable and approved in advance in writing by Lender. All costs and
expenses of Remedial Work shall be paid by Borrower and/or Operating Lessee as
applicable including, without limitation, the charges of the contractor(s)
and/or the consulting engineer, and Lender’s reasonable attorneys’, architects’
and/or consultants’ fees and costs incurred in connection with monitoring or
review of the Remedial Work. In the event Borrower and/or Operating Lessee as
applicable shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion, the Remedial Work, Lender may, but shall not
be required to, cause such Remedial Work to be performed, subject to the
provisions of Sections 11.5 and 11.6.

Section 6.3 ENVIRONMENTAL SITE ASSESSMENT. Lender shall have the right, at any
time and from time to time, if Lender has a reasonable belief that the
environmental condition of the Property has adversely changed since the date of
the Loan to undertake, at the expense of Borrower, an environmental site
assessment on the Property, including any testing that Lender may determine, in
its sole discretion, is necessary or desirable to ascertain the environmental
condition of the Property and the compliance of the Property with Requirements
of Environmental Laws. Borrower and/or Operating Lessee as applicable shall
cooperate fully with Lender and its consultants performing such assessments and
tests.

Section 6.4 UNSECURED OBLIGATIONS. No amounts which may become owing by Borrower
to Lender under this Article VI or under any other provision of this Mortgage as
a result of a breach of or violation of this Article VI shall be secured by this
Mortgage. The obligations shall continue in full force and effect and any breach
of this Article VI shall constitute an Event of Default. The lien of this
Mortgage shall not secure (i) any obligations evidenced by or arising under the
Indemnity Agreement (“Unsecured Obligations”), or (ii) any other obligations to
the extent that they are the same or have the same effect as any of the
Unsecured Obligations. The Unsecured Obligations shall continue in full force,
and any breach or default of any such obligations shall constitute a breach or
default under this Mortgage but the proceeds of any foreclosure sale shall not
be applied against Unsecured Obligations. Nothing in this Section shall in any
way limit or otherwise affect the right of Lender to obtain a judgment in
accordance with applicable law for any deficiency in recovery of all obligations
that are secured by this Mortgage following foreclosure, notwithstanding that
the deficiency judgment may result from diminution in the value of the Property
by reason of any event or occurrence pertaining to Hazardous Materials or any
Requirements of Environmental Laws.

Section 6.5 HAZARDOUS MATERIALS.

“Hazardous Materials” shall include without limitation:

(a) Those substances included within the definitions of “hazardous substances”,
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended
(42 U.S.C. Sections 9601 et seq.) (“CERCLA”), as amended by Superfund Amendments
and Reauthorization Act of 1986 (Pub. L. 99-499 100 Stat. 1613) (“SARA”), the
Resource Conservation and Recovery Act of 1976, (42 U.S.C. Sections 6901 et
seq.) (“RCRA”), and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq., and in the regulations promulgated pursuant to said laws,
all as amended;

 

24



--------------------------------------------------------------------------------

(b) Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

(c) Any material, waste or substance which is (A) petroleum, including crude oil
or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, synthetic gas usable for fuel, or any mixture thereof, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Sections 1251 et seq.
(33 U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean Water
Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture regulated
under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq.;
(F) flammable explosives; or (G) radioactive materials;

(d) Those substances defined as “hazardous substances,” hazardous waste,” or
“hazardous materials” in the Illinois Environmental Protection Act, 415 ILCS 5/1
et seq., the Uniform Hazardous Substances Act of Illinois, 430 ILCS 35/1 et
seq., and the Illinois Hazardous Materials Transportation Act, 430 ILCS 30/1 et
seq., and in the regulations promulgated pursuant to such laws;

(e) Those chemicals known to cause cancer or reproductive toxicity, as reported
or defined pursuant to the Illinois Health and Hazardous Substance Registry Act,
410 ILCS 525/1 et seq. and the Illinois Environmental Protection Act, 415 ILCS
5/1 et seq., and the regulations promulgated pursuant to such laws;

(f) Those substances listed under Illinois Environmental Protection Act, 415
ILCS 5/1 et seq.; and,

(g) Such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations.

Section 6.6 REQUIREMENTS OF ENVIRONMENTAL LAWS. “Requirements of Environmental
Laws” means all requirements of environmental, ecological, health, or industrial
hygiene laws or regulations or rules of common law related to the Property,
including, without limitation, all requirements imposed by any environmental
permit, law, rule, order, or regulation of any federal, state, or local
executive, legislative, judicial, regulatory, or administrative agency, which
relate to (i) exposure to Hazardous Materials; (ii) pollution or protection of
the air, surface water, ground water, land; (iii) solid, gaseous, or liquid
waste generation, treatment, storage, disposal, or transportation; or
(iv) regulation of the manufacture, processing, distribution and commerce, use,
or storage of Hazardous Materials.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

CASUALTY, CONDEMNATION AND RESTORATION

Section 7.1 BORROWER’S REPRESENTATIONS.

Borrower represents and warrants as follows:

(a) Except as expressly approved by Lender in writing, no casualty or damage to
any part of the Property which would cost more than $500,000.00 to restore or
replace has occurred which has not been fully restored or replaced.

(b) No part of the Property has been taken in condemnation or other similar
proceeding or transferred in lieu of condemnation, nor has Borrower received
notice of any proposed condemnation or other similar proceeding affecting the
Property.

(c) There is no pending proceeding for the total or partial condemnation of the
Property.

Section 7.2 RESTORATION.

(a) Borrower and/or Operating Lessee as applicable shall give prompt written
notice of any casualty to the Property which would cost more than $500,000.00 to
repair to Lender whether or not required to be insured against. The notice shall
describe the nature and cause of the casualty and the extent of the damage to
the Property. Borrower and/or Operating Lessee as applicable covenants and
agrees to commence and diligently pursue to completion the Restoration.

(b) Borrower assigns to Lender all Insurance Proceeds which Borrower and/or
Operating Lessee as applicable is entitled to receive in connection with a
casualty whether or not such insurance is required under this Mortgage. Except
as and to the extent provided in Section 7.4, in the event of any damage to or
destruction of the Property, and provided (1) an Event of Default does not
currently exist, and (2) Lender has determined that (i) there has not been an
Impairment of the Security (as defined in Section 7.2 (c)), and (ii) the repair,
restoration and rebuilding of any portion of the Property that has been
partially damaged or destroyed (the “Restoration”) can be accomplished in full
compliance with all Requirements to the same condition, character and general
utility as nearly as possible to that existing prior to the casualty and at
least equal in value as that existing prior to the casualty, the Net Insurance
Proceeds shall be applied to the Cost of Restoration in accordance with the
terms of this Article. Lender shall hold and disburse the Insurance Proceeds
less the cost, if any, to Lender of recovering the Insurance Proceeds including,
without limitation, reasonable attorneys’ fees and expenses, and adjusters’ fees
(the “Net Insurance Proceeds”) to the Restoration.

(c) For the purpose of this Article, “Impairment of the Security” shall mean any
or all of the following: (i) the casualty or damage occurs during the last year
of the term of the Loan, including any extensions; or (ii) restoration of the
Property is estimated to require more than one year to complete from the date of
the occurrence; or (iii) the occurrence of a Material Casualty (as defined in
7.4(b)) or a Material Condemnation (as defined in Section 7.4(b)), if the

 

26



--------------------------------------------------------------------------------

Management Agreement does not require Operating Lessee or Borrower to restore
the Property, and/or Operating Lessee and/or Borrower have the right to
terminate the Management Agreement pursuant to the terms of the Management
Agreement as a result of such Casualty or Condemnation.

(d) If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article, Borrower and/or Operating Lessee as applicable
shall comply with Lender’s Requirements For Restoration as set forth in
Section 7.5 below. Upon Borrower and/or Operating Lessee as applicable’s
satisfaction and completion of the Requirements For Restoration and upon
confirmation that there is no Event of Default then existing, Lender shall pay
any remaining Restoration Funds (as defined in Section 7.5 below) then held by
Lender to Borrower.

(e) In the event that the conditions for Restoration set forth in this Section
have not been met and subject to the provisions of Section 7.4 if applicable,
Lender may, at its option, apply the Net Insurance Proceeds to the reduction of
the Secured Indebtedness in such order as Lender may determine and Lender may
declare the entire Secured Indebtedness immediately due and payable. After
payment in full of the Secured Indebtedness, any remaining Restoration Funds
shall be paid to Borrower.

Section 7.3 CONDEMNATION.

(a) If the Property or any part of the Property is taken by reason of any
condemnation or similar eminent domain proceeding, or by a grant or conveyance
in lieu of condemnation or eminent domain (“Condemnation”), Lender shall be
entitled to all compensation, awards, damages, proceeds and payments or relief
for the Condemnation (“Condemnation Proceeds”). At its option, Lender shall be
entitled to commence, appear in and prosecute in its own name any action or
proceeding or to make any compromise or settlement in connection with such
Condemnation. Borrower hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact, which appointment is coupled with an interest, to commence,
appear in and prosecute any action or proceeding or to make any compromise or
settlement in connection with any such Condemnation.

(b) Borrower assigns to Lender all Condemnation Proceeds which Borrower and/or
Operating Lessee as applicable is entitled to receive. Except as and to the
extent provided in Section 7.4, in the event of any Condemnation, and provided
(1) an Event of Default does not currently exist, and (2) Lender has determined
that (i) there has not been an Impairment of the Security, and (ii) the
Restoration of any portion of the Property that has not been taken can be
accomplished in full compliance with all Requirements to the same condition,
character and general utility as nearly as possible to that existing prior to
the taking and at least equal in value as that existing prior to the taking,
then Borrower and/or Operating Lessee as applicable shall commence and
diligently pursue to completion the Restoration. Lender shall hold and disburse
the Condemnation Proceeds less the cost, if any, to Lender of recovering the
Condemnation Proceeds including, without limitation, reasonable attorneys’ fees
and expenses, and adjusters’ fees (the “Net Condemnation Proceeds”) to the
Restoration.

 

27



--------------------------------------------------------------------------------

(c) In the event the Net Condemnation Proceeds are to be used for the
Restoration, Borrower and/or Operating Lessee as applicable shall comply with
Lender’s Requirements For Restoration as set forth in Section 7.5 below. Upon
Borrower and/or Operating Lessee as applicable’s satisfaction and completion of
the Requirements For Restoration and upon confirmation that there is no Event of
Default then existing, Lender shall pay any remaining Restoration Funds (as
defined in Section 7.5 below) then held by Lender to Borrower.

(d) In the event that the conditions for Restoration set forth in this Section
have not been met and subject to the provisions of Section 7.4, if applicable,
Lender may, at its option, apply the Net Condemnation Proceeds to the reduction
of the Secured Indebtedness in such order as Lender may determine and Lender may
declare the entire Secured Indebtedness immediately due and payable. After
payment in full of the Secured Indebtedness, any remaining Restoration Funds
shall be paid to Borrower.

Section 7.4 CASUALTY AND CONDEMNATION RESTORATION PURSUANT TO MANAGEMENT
AGREEMENT.

(a) Notwithstanding any provision of the Mortgage or any other Loan Document, in
the event of a Material Casualty or Material Condemnation, if the Management
Agreement provides that the Operating Lessee or Borrower is required to restore
the Property and such Operating Lessee or Borrower does not have the right to
terminate the Management Agreement pursuant to the terms of the Management
Agreement as a result of such Casualty or Condemnation or otherwise, then Lender
shall make such proceeds available to Borrower for the restoration of the
Property (which shall be applied in accordance with the Requirements for
Restoration) as set forth in Section 7.5, provided that: (i) an Event of Default
does not then currently exist, (ii) the repair, restoration and rebuilding of
any portion of the Property that has been damaged or destroyed or which remains
after a Material Condemnation, can be accomplished in full compliance with all
laws, ordinances, orders, covenants, conditions and restrictions and other
requirements relating to land and building design and construction, use and
maintenance, that pertain to or affect the Property or any part of the Property
to the same condition, character and general utility as nearly as possible to
that existing prior to the casualty and at least equal in value as that existing
prior to the casualty (the repair, restoration and rebuilding to the condition
described in this clause (ii) is referred to herein as the “Restoration
Standard”), (iii) the Casualty or Condemnation occurs more than one year prior
to the Maturity Date (as defined in the Note); and (iv) restoration of the
Property in accordance with the terms herein is estimated to require not more
than one year to complete from the date of the occurrence of the Casualty or
Condemnation; and (iv) the estimated cost to restore the Property in accordance
with the terms herein, as approved by Lender in its commercially reasonable
discretion, does not exceed the amount of the Net Insurance Proceeds available
for restoration and other amounts, if any, committed to the costs of the
restoration by Liable Party or any Affiliate, evidenced by documents
satisfactory to Lender, and with respect to which Lender has been granted a
security interest as evidenced by such documents required by Lender satisfactory
in form and content to Lender.

 

28



--------------------------------------------------------------------------------

(b) For purposes of this Section 7.4, the following terms have the following
meanings:

(i) “Material Casualty” shall mean a Casualty where the loss (a) is in an
aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding principal amount of the Loan or (b) has caused thirty percent
(30%) or more of the hotel rooms or common areas (including banquet and
conference facilities) in the Property to be unavailable for its applicable use.

(ii) “Material Condemnation” shall mean a Condemnation where the loss (a) is in
an aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding principal amount of the Loan or (b) has caused thirty percent
(30%) or more of the hotel rooms or common areas (including banquet and
conference facilities) in the applicable Property to be unavailable for its
applicable use.

Section 7.5 REQUIREMENTS FOR RESTORATION. Unless otherwise expressly agreed in a
writing signed by Lender, the following are the Requirements For Restoration:

(a) If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (other
than activities required to protect the Property from further damage or to
provide for the health and/or safety of the public or workers) (the “Work”),
Borrower and/or Operating Lessee as applicable shall provide Lender for its
review and written approval (i) complete plans and specifications for the Work
which (A) have been approved by all required governmental authorities, (B) have
been approved by an architect satisfactory to Lender (the “Architect”) and
(C) are accompanied by Architect’s signed statement of the total estimated cost
of the Work (the “Approved Plans and Specifications”); (ii) an estimate of the
amount of money which Lender reasonably determines will be sufficient when added
to the Net Insurance Proceeds or Condemnation Proceeds to pay the entire cost of
the Restoration (collectively referred to as the “Restoration Funds”);
(iii) evidence that the Approved Plans and Specifications and the Work are in
compliance with all Requirements; (iv) an executed contract for construction
with a contractor satisfactory to Lender (the “Contractor”) in a form approved
by Lender in writing; and (v) a completion guaranty of such Work by Liable Party
in a form reasonably satisfactory to Lender.

(b) Borrower and/or Operating Lessee as applicable shall not commence the Work,
other than temporary work to protect the Property, protect the health or safety
of the public or workers, or prevent interference with business, until Borrower
and/or Operating Lessee as applicable shall have complied with the requirements
of subsection (a) of this Section 7.5. So long as there does not currently exist
an Event of Default and the following conditions have been complied with or, in
Lender’s discretion, waived, Lender shall disburse the Restoration Funds in
increments to Borrower, from time to time as the Work progresses:

(i) Architect or another person approved by Lender shall be in charge of the
Work.

(ii) Lender shall disburse the Restoration Funds directly or through escrow with
a title company selected by Borrower and approved by Lender, upon not less than
ten (10) days’ prior written notice from Borrower to Lender and Borrower’s
delivery to Lender of (A) Borrower’s written request for payment (a “Request for
Payment”) accompanied by a certificate by Architect in a form satisfactory to
Lender which states

 

29



--------------------------------------------------------------------------------

that (a) all of the Work completed to that date has been completed in compliance
with the Approved Plans and Specifications and in accordance with all
Requirements, (b) the amount requested has been paid or is then due and payable
and is properly a part of the cost of the Work, and (c) when added to all sums
previously paid by Lender, the requested amount does not exceed the value of the
Work completed to the date of such certificate; and (B) evidence satisfactory to
Lender that the balance of the Restoration Funds remaining after making the
payments shall be sufficient to pay the balance of the cost of the Work. Each
Request for Payment shall be accompanied by (x) waivers of liens covering that
part of the Work previously paid for, if any (y) a title search or by other
evidence satisfactory to Lender that no mechanic’s or materialmen’s liens or
other similar liens for labor or materials supplied in connection with the Work
have been filed against the Property and not discharged of record, and (z) an
endorsement to Lender’s title policy insuring that no encumbrance exists on or
affects the Property other than the Permitted Exceptions.

(iii) The final Request for Payment shall be accompanied by (i) a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements,
(ii) evidence that the Restoration has been completed in accordance with the
Approved Plans and Specifications and all Requirements, (iii) evidence that the
costs of the Restoration have been paid in full, and (iv) evidence that no
mechanic’s or similar liens for labor or material supplied in connection with
the Restoration are outstanding against the Property, including final waivers of
liens covering all of the Work and an endorsement to Lender’s title policy
insuring that no encumbrance exists on or affects the Property other than the
Permitted Exceptions.

(c) If (i) within one hundred eighty (180) days after the occurrence of any
damage, destruction or condemnation requiring Restoration, Borrower fails to
submit to Lender and receive Lender’s approval of Borrower’s preliminary plans
and specifications or fails to deposit with Lender the additional amount
necessary to accomplish the Restoration as provided in subparagraph (a) above,
or (ii) after such plans and specifications are finalized and approved by all
such governmental authorities and Lender, Borrower and/or Operating Lessee as
applicable fails to commence promptly or diligently continue to completion the
Restoration, or (iii) Borrower and/or Operating Lessee as applicable becomes
delinquent in payment to mechanics, materialmen or others for the costs incurred
in connection with the Restoration, or (iv) there exists an Event of Default,
then, in addition to all of the rights herein set forth and after ten (10) days’
written notice of the nonfulfillment of one or more of these conditions, Lender
may apply the Restoration Funds to reduce the Secured Indebtedness in such order
as Lender may determine, and at Lender’s option and in its sole discretion,
Lender may declare the Secured Indebtedness immediately due and payable together
with the Prepayment Fee.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

Section 8.1 ERISA. Borrower hereby represents, warrants and agrees that: (i) it
is acting on its own behalf and that it is not an employee benefit plan as
defined in Section 3(3) of

 

30



--------------------------------------------------------------------------------

the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
is subject to Title 1 of ERISA, nor a plan as defined in Section 4975(e)(1) of
the Internal Revenue Code of 1986, as amended (each of the foregoing hereinafter
referred to collectively as a “Plan”); (ii) Borrower’s assets do not constitute
“plan assets” of one or more such Plans within the meaning of Department of
Labor Regulation Section 2510.3-101; and (iii) it will not be reconstituted as a
Plan or as an entity whose assets constitute “plan assets.”

Section 8.2 NON-RELATIONSHIP. Neither Borrower nor any general partner,
director, member or officer of Borrower nor, to Borrower’s knowledge, any person
who is a Borrower’s Constituent (as defined in Section 8.3) is (i) a director or
officer of Lender, (ii) a parent, son or daughter of a director or officer of
Lender, or a descendent of any of them, (iii) a stepparent, adopted child,
step-son or step-daughter of a director or officer of Lender, or (iv) a spouse
of a director or officer of Lender.

Section 8.3 NO ADVERSE CHANGE. Borrower represents and warrants that there has
been no material Adverse Change (as defined in the Application) from the
conditions shown in the application submitted for the Loan by Borrower
(“Application”) or in the materials submitted in connection with the
Application.

Section 8.4 BORROWERS’S REPRESENTATIONS AND WARRANTIES

(a) Borrower represents and warrants that it has delivered to Lender true and
correct copies of all Borrower’s and Operating Lessee’s and Liable Party’
organizational documents and except as expressly approved by Lender in writing,
there have been no changes in Borrower’s Constituents since the date that the
Application was executed by Borrower.

(b) Borrower represents and warrants that neither Borrower, nor any of the
Borrower’s Constituents, is involved in any bankruptcy, reorganization,
insolvency, dissolution or liquidation proceeding, and to the best knowledge of
Borrower, no such proceeding is contemplated or threatened.

(c) Borrower represents and warrants that Borrower has received reasonably
equivalent value for the granting of this Mortgage. Borrower has delivered to
Lender true and correct copies of all Borrower’s and Operating Lessee’s and
Liable Party’ organizational documents and except as expressly approved by
Lender in writing, there have been no changes in Borrower’s Constituents since
the date that the Application was executed by Borrower.

(d) Borrower represents and warrants that neither Borrower, nor any of the
Borrower’s Constituents, is involved in any bankruptcy, reorganization,
insolvency, dissolution or liquidation proceeding, and to the best knowledge of
Borrower, no such proceeding is contemplated or threatened.

(e) Borrower represents and warrant that it has received reasonably equivalent
value for the granting of this Mortgage.

 

31



--------------------------------------------------------------------------------

Section 8.5 COVENANTS AND AGREEMENTS WITH RESPECT TO LIABLE PARTY AND STRATEGIC
HOTELS & RESORTS, INC.

(a) Borrower covenants and agrees that at all times during the term of the Loan,
Strategic Hotels Funding, L.L.C. shall remain the Liable Party under the Loan,
and the Liable Party or a Close Affiliate of Liable Party shall Control Borrower
and/or Operating Lessee.

(b) Borrower covenants and agrees that at all times during the term of the Loan,
Strategic Hotels & Resorts, Inc. (“SHRI”) shall (x) own at least 51% of the
equity of Liable Party, (y) Control the Liable Party and (z) maintain a market
capitalization of no less than $1,000,000,000.00. For the purposes of this
Section, “Market Capitalization” shall be computed by multiplying the number of
outstanding shares of SHRI (together with the number of shares represented by
fully diluted operating units) at any time and from time to time by the price
per share of SHRI then quoted on the New York Stock Exchange.

(c) The provisions of this Section 8.5 shall not apply following a one time
transfer of the entire Property pursuant to Section 10.3 provided that the
transferee is not an Affiliate or Close Affiliate of Borrower or Liable Party

Section 8.6 FOREIGN INVESTOR. Neither Borrower nor any partner, member or
stockholder of Borrower is, and no legal or beneficial interest in a partner,
member or stockholder of Borrower is or will be held, directly or indirectly by,
a “foreign person” within the meaning of Sections 1445 and 7701 of the Internal
Revenue Code of l986, as amended and Borrower is not a “disregarded entity”
within the meaning of such Code of Regulations.

Section 8.7 US PATRIOT ACT. Neither Borrower nor any partner, member or
stockholder of Borrower is, and no legal of beneficial interest in a partner,
member or stockholder of Borrower is or will be held, directly or indirectly, by
a person or entity that appears on a list of individuals and/or entities for
which transactions are prohibited by the US Treasury Office of Foreign Assets
Control or any similar list maintained by any other governmental authority, with
respect to which entering into transactions with such person or entity would
violate the US Patriot Act or regulations or any Presidential Executive Order or
any other similar applicable law, ordinance, order, rule or regulation.

ARTICLE IX

EXCULPATION AND LIABILITY

Section 9.1 LIABILITY OF BORROWER. Except as expressly set forth in the balance
of this Section or in the Indemnity Agreement or Guaranty, anything contained
herein or in any other Loan Documents to the contrary notwithstanding, no
recourse shall be had for the payment of the principal or interest on the Note
or for any other obligation hereunder or under the Loan Documents against
(i) any affiliate, parent company, trustee or advisor of Borrower, Operating
Lessee, Liable Party, or owner of a direct or indirect beneficial or equitable
interest in Borrower, Operating Lessee or Liable Party, any member in or manager
of Borrower, Liable Party or Operating Lessee, or any partner, shareholder or
member therein (other than against Liable Party pursuant to the Guaranty or
Indemnity Agreement); (ii) any legal representative, heir, estate, successor or
assign of any thereof; (iii) any corporation (or any officer, director, employee
or shareholder thereof), individual or entity to which any ownership interest in
Borrower, Operating Lessee or Liable Party shall have been transferred; (iv) any
purchaser of

 

32



--------------------------------------------------------------------------------

any asset of Borrower or Operating Lessee; or (v) any other person or entity
(except Borrower and Liable Party pursuant to the Guaranty), for any deficiency
or other sum owing with respect to the Note. It is understood that the Note
(except as set forth in the balance of this Section and in the Indemnity
Agreement or Guaranty) may not be enforced against any person described in
clauses (i) through (v) above (other than against Liable Party pursuant to the
Indemnity Agreement or Guaranty as set forth in clauses (i) and (v) above)
unless such person is independently liable for the obligations under the Loan
Documents, the Indemnity Agreement, the Guaranty or other document relating to
the Loan, and Lender agrees not to sue or bring any legal action or proceeding
against any such person in such respect. However, nothing contained in this
Section or in the Loan Documents shall:

(a) prevent recourse to the Borrower or, if and to the extent applicable, the
Liable Party or the assets of Borrower, or, if and to the extent applicable, as
provided in the Guaranty or Indemnity Agreement, the assets of the Liable Party,
or enforcement of the Mortgage or other instrument or document by which Borrower
is bound pursuant to the Loan Documents.

(b) limit Lender’s rights to institute or prosecute a legal action or proceeding
or otherwise make a claim against Borrower and/or the Liable Party for damages
and losses to the extent arising directly or indirectly from any of the
following or against the person or persons committing any of the following:

(i) fraud or intentional misrepresentation by Borrower, Operating Lessee and/or
the Liable Party,

(ii) the misappropriation by Borrower, Operating Lessee or any affiliate of
Borrower or Operating Lessee of any proceeds (including, without limitation, any
Rents, security deposits, tenant letters of credit, insurance proceeds and
condemnation proceeds), including (x) the failure to pay any such amounts to
Lender as and to the extent required under the Loan Documents, (y) the
collection of Rents for a period of more than 30 days in advance, and (z) such
amounts received after an Event of Default and not applied to the Loan or in
accordance with the Loans Documents to operating and maintenance expenses of the
Property,

(iii) the failure of Borrower to pay any obligations for which an escrow of
Premiums or Impositions was not required pursuant to Section 2.5 of this
Mortgage;

(iv) the breach of any representation, warranty, covenant or indemnification
provision in the Indemnity Agreement or in the Mortgage with respect to
Hazardous Materials,

(v) physical damage to the Property from intentional waste committed by
Borrower, Operating Lessee or any affiliate of Borrower or Operating Lessee, or

(vi) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Lender, in
the event (and arising out of such circumstances) that Borrower should raise any
defense, counterclaim and/or allegation in

 

33



--------------------------------------------------------------------------------

any foreclosure action by Lender relative to the Property, or in any claim or
action by Lender relative to the assignment of Borrower’s rights to the Interest
Rate Cap Agreement (including the right to receive any proceeds derived
therefore) or any part thereof, which is found by a court of competent
jurisdiction to have been raised by Borrower or Operating Lessee in bad faith or
to be without basis in fact or law.

(c) limit Lender’s rights to recover damages to the extent arising from
Borrower’s or Operating Lessee’s failure to comply with the provisions of the
Mortgage pertaining to ERISA,

(d) limit Lender’s rights to recover all amounts due and payable pursuant to
Sections 11.06 and 11.07 of this Mortgage and any amount expended by Lender in
connection with the foreclosure of the Mortgage, or,

(e) limit Lender’s rights to enforce any leases entered into by Borrower or its
affiliates as tenant, guarantees, or other agreements entered into by Borrower
in a capacity other than as Borrower or any policies of insurance.

Section 9.2 RECOURSE LOAN. Notwithstanding the foregoing, this limitation of
liability shall not apply and the Loan will be a fully recourse Loan to Borrower
and to Liable Party:

(a) in the event of any Transfer of the Property in violation of this Mortgage
or in the event Borrower or Operating Lessee enters into any indebtedness for
borrowed money which is secured by a lien, security interest or other
encumbrance of any part of the Property, other than the Loan and any related
obligations to Lender or except either as allowed by this Mortgage or as
accepted or approved by Lender in the commercially reasonable discretion of
Lender as evidenced in writing by an officer of Lender;

(b) if (i) Borrower, Operating Lessee or Liable Party commences a voluntary
bankruptcy or insolvency proceeding under the Bankruptcy Code which is not
dismissed within 90 days of filing, or (ii) an involuntary case is commenced
against Borrower, Operating Lessee or Liable Party under the Bankruptcy Code
which is not dismissed within 90 days of filing, or (iii) an involuntary case is
commenced against Borrower or Operating Lessee under the Bankruptcy Code with
the collusion of Borrower or Operating Lessee, Liable Party or any of their
affiliates or related entities, or (iv) a petition for relief is filed with
respect to Borrower or Operating Lessee or Liable Party under the Bankruptcy
Code through the actions of Borrower or Operating Lessee, Liable Party or any of
their affiliates or related entities which is not dismissed within 90 days of
filing. Notwithstanding the previous sentence, neither Borrower nor Liable Party
shall be personally liable for payment of the Loan merely by reason of an
involuntary bankruptcy (irrespective of its duration) as to which the following
conditions are satisfied (1) such involuntary bankruptcy is not solicited,
procured or supported by Borrower or any Related Person (as such term is defined
below); (2) there is no debt or other obligation and there are no creditors, in
any case which are prohibited by the Loan Documents; (3) Borrower and each
Related Person in such involuntary bankruptcy proceeding will consent to and
support and perform all actions requested by Lender to obtain relief from the
automatic stay and to obtain adequate protection for Lender; (4) none of the
Borrower nor any Related Persons shall propose

 

34



--------------------------------------------------------------------------------

or in any way support any plan of reorganization which in any way modifies or
seeks to modify any provisions of the Loan Documents or any of Lender’s rights
under the Loan Documents; and (5) none of Borrower nor any Related Persons shall
propose or consent to any use of cash collateral except with Lender’s consent,
which may be withheld in Lender’s sole discretion. As used herein, a “Related
Person” shall mean (a) any guarantor or other person or entity which is liable
in any way (including contingently liable) for any part of the Loan, (b) person
or entity which has any direct or indirect interest in Borrower or in which
Borrower has any direct or indirect interest, or (c) any person who, by reason
of any relationship with any of the foregoing, would be reasonably expected to
act in accordance with the request of any of the foregoing.

(c) Notwithstanding the foregoing, Lender agrees that its sole recourse against
the Operating Lessee for the Operating Lessee’s obligations hereunder or under
the other Loan Documents shall be to the collateral owned by the Operating
Lessee and pledged to Lender pursuant to the terms of the Loan Documents;
provided however, the foregoing shall not limit Lender’s rights against Borrower
and/or Liable Party with respect to the obligations of Operating Lessee to the
extent otherwise permitted under the Loan Documents.

ARTICLE X

SINGLE PURPOSE ENTITY; CHANGE IN OWNERSHIP, CONVEYANCE OF

PROPERTY’ PROHIBITIONS ON FINANCING AND DEBT

Section 10.1 SINGLE PURPOSE ENTITY. During the term of the Loan, Borrower and
Operating Lessee shall each be a single purpose entity (“Single Purpose Entity”)
and the Loan Documents and Borrower’s and Operating Lessee’s organizational
documents shall provide that Borrower (and Operating Lessee, if and to the
extent applicable) shall not: (i) engage in business other than owning and
operating the Property; (ii) acquire or own a material asset other than the
Property and incidental personal property; (iii) maintain assets in a way
difficult to segregate and identify or commingle its assets with the assets of
any other person or entity; (iv) fail to hold itself out to the public as a
legal entity separate from any other; (v) fail to conduct business solely in its
name or fail to maintain records, accounts or bank accounts separate from any
other person or entity; (vi) file or consent to a petition pursuant to
applicable bankruptcy, insolvency, liquidation or reorganization statutes, or
make an assignment for benefit of creditors without the unanimous consent of its
partners or members, as applicable; (vii) except to the extent expressly
permitted by this Mortgage, incur additional indebtedness except for trade
payables in the ordinary course of business of owning and operating the
Property, provided that such indebtedness is paid within ninety (90) days of
when incurred; (viii) dissolve, liquidate, consolidate, merge or sell all or
substantially all of its assets (except following a transfer of the Property
which is expressly permitted under Section 10.3, or (ix) modify, amend or revise
its organizational documents in a manner which would change any of the foregoing
restrictions (“Single Purpose Entity Covenants and Representations”).

Section 10.2 CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION.

(a) Borrower shall not cause or permit: (i) the Property or any interest in the
Property, to be conveyed, transferred, assigned, encumbered, sold or otherwise
disposed of; or

 

35



--------------------------------------------------------------------------------

(ii) any transfer, assignment or conveyance of any interest in Borrower or in
the partners, or stockholders, or members or beneficiaries of, Borrower or of
any of Borrower’s Constituents or (iii) any merger, reorganization, dissolution
or other change in the ownership structure of Borrower or any of the general
partners of Borrower, including, without limitation, any conversion of Borrower
or any general partner or member of Borrower from a general partnership to a
limited partnership, a limited liability partnership or a limited liability
company (collectively, “Transfers”).

(b) The prohibitions on transfer shall not be applicable to (i) Transfers as a
result of the death of a natural person who is Borrower; or (ii) Transfers in
connection with estate planning by a natural person to a spouse, son or daughter
or descendant of either, a stepson or stepdaughter or descendant of either or
(iii) subject to the applicable provisions of Article V, any sublease of space
at the Leased Improvements (as defined in the Operating Lease) in accordance
with the terms and conditions of the Operating Lease; or (iv) transfers of
interests in Strategic Hotels & Resorts, Inc., and /or transfers of interests in
Liable Party, as and to the extent permitted under Section 10.4 (b) of this
Mortgage.

Section 10.3 ONE TIME TRANSFER RIGHT.

(a) Notwithstanding anything in this Mortgage to the contrary, Borrower shall
have a one time right to transfer the Property, subject to the following
conditions: (i) there being no Event of Default under the Loan Documents, the
Indemnity Agreement or the Guaranty at the time of the transfer, (ii) Lender’s
Approval of the transferee, (iii) the transferee shall be able to make and shall
make the ERISA representations set forth in the Loan Documents, (iv) the cash
flow, in the opinion of Lender, derived from the Property shall be no less than
2.00 times the annual payments required under the Loan, (v) the loan to value
ratio of the Property at the time of the transfer shall not be greater than 55%,
(vi) Borrower or the transferee shall pay a fee equal to one-half of one percent
(0.50%) of the outstanding principal balance of the Note at the time of the
assumption together with a processing fee in the amount of $10,000.00, (vii) the
transferee shall expressly assume the Loan Documents and the Indemnity Agreement
in a manner satisfactory to Lender and additional liable parties acceptable to
Lender shall execute the Guaranty with respect to events arising or occurring
from and after the date of the transfer, which additional liable parties must
have (in the aggregate if more than one) a net worth of not less than
$250,000,000.00, (viii) the transferee must have a net worth not less than
$100,000,000.00, (ix) the transferee must be experienced in the ownership,
management and leasing of properties similar to the Property, (x) Borrower or
transferee shall pay all costs and expenses incurred by Lender in connection
with the transfer, including title insurance premiums, documentation costs and
reasonable attorneys’ fees, and (xi) if the Loan has been securitized, Lender
shall have received confirmation that the assumption of the Loan by the
transferee will not result in an adverse change in the rating of the Securities
by the Rating Agency. No such transfer shall release Borrower or Liable Party
from their obligations under the Loan Documents, the Indemnity Agreement or the
Guaranty with respect to events arising or occurring prior to the date of
transfer but Borrower and Liable Party shall be released with respect to events
arising or occurring after the date of transfer. Lender, in its reasonable
discretion, may elect to document the assumption of the Loan with a new
Promissory Note, Mortgage and such other transaction documents (“New Loan
Documents”) as it reasonably deems necessary or desirable to be executed by such
transferee, which New Loan Documents shall contain terms substantially identical
to the terms of the existing Loan Documents, except as modified to reflect the
transaction.

 

36



--------------------------------------------------------------------------------

(b) For the purposes of complying with sub sections (ii) and (ix) of
Section 10.3 (a) above only, Lender hereby Approves a transfer of the Property
under this Section 10.3 to a Single Purpose Entity wholly owned by a Permitted
Transferee or by a Pre-Approved Transferee, provided that such transferee is not
a Disqualified Transferee (as defined in Section 10.4(d)) and complies with the
Single Purpose Entity Covenants and Representations (as if such transferee shall
have remade all of such representations, warranties and covenants as of, and
after giving effect to, the proposed transaction).

Section 10.4 OTHER PERMITTED TRANSFERS

(a) In addition to the transfer permitted pursuant to Section 10.3 (a), the
holders of any direct or indirect interest in Borrower shall have right to
transfer (but not pledge, hypothecate or encumber) their direct or indirect
equity interest in Borrower to a Permitted Transferee without the consent of
Lender if the following conditions (i) through (iv) are satisfied after giving
effect to such transfer.

(i) the Property will continue to be directly owned by Borrower;

(ii) Liable Party or a Close Affiliate (as defined in Section 10.4 (d) below) of
Liable Party owns directly or indirectly at least fifty one percent (51%) of the
equity interests in each of the Borrower and/or Operating Lessee and the person
or entity that is the proposed transferee is not a Disqualified Transferee (as
defined in Section 10.4 (d) below);

(iii) after giving effect to any such transfer, at all times, (i) Strategic
Hotel Funding, L.L.C. remains as the Liable Party and (ii) the Liable Party or a
Close Affiliate of Liable Party Controls Borrower and/or Operating Lessee. In
the event that Control shall be exercisable jointly by Liable Party or a Close
Affiliate of Liable Party with any other Person or Persons, then Liable Party or
such Close Affiliate shall be deemed to have Control only if Liable Party or
such Close Affiliate retains the ultimate right as between the Liable Party or
such Close Affiliate and such other Person to unilaterally make all material
decisions with respect to the operation, management, financing and disposition
of the Property; and

(iv) Borrower shall pay all costs and expenses incurred by Lender in connection
with the transfer, including title insurance premiums, documentation costs and
reasonable attorneys’ fees.

(b) Notwithstanding anything in this Mortgage to the contrary, (1) under no
circumstances shall there be any restriction or limitation with respect to the
transfer of any direct or indirect legal, beneficial, or direct or indirect
equitable interest in Strategic Hotels & Resorts, Inc., and (2) subject to the
terms and provisions of this Section 10.4 (b), there shall be no restriction or
limitation in any respect to (and no Event of Default shall result or arise
from) the sale, assignment, conveyance, or transfer, mortgage, hypothecation or
other disposition or other encumbering of any direct or indirect legal,
beneficial or direct or indirect equitable interest in Liable Party or any
person or entity owning a direct or indirect interest therein provided that:

(i) at all times, Strategic Hotel Funding, L.L.C. remains the Liable Party under
the Loan, and the Liable Party or a Close Affiliate of Liable Party Controls
Borrower and/or Operating Lessee;

 

37



--------------------------------------------------------------------------------

(ii) at all times, Strategic Hotels & Resorts, Inc. (x) owns at least 51% of the
equity of Liable Party, (y) has Control of Liable Party, and (z) maintains a
Market Capitalization (as defined in Section 8.5(b)) of no less than
$1,000,000,000.00;

(iii) if there shall be a pledge, hypothecation or other encumbering of a direct
or indirect ownership interest in Liable Party or any person or entity owning a
direct or indirect interest therein (collectively, “Pledge”), such Pledge shall
be in connection only with financing provided by a Qualified Institutional
Investor (as defined in Section 10.4 (d)), and any transfer of any direct or
indirect legal, beneficial or direct or indirect equitable interest in Liable
Party or any person or entity owning a direct or indirect interest therein as a
result of default under such financing shall be to a Qualified Institutional
Investor; and

(iv) Borrower or transferee shall pay all costs and expenses incurred by Lender
in connection with the transfer, including title insurance premiums,
documentation costs and reasonable attorneys’ fees.

(c) Specifically, subject to the conditions of sub-clauses (i) through (iv) of
Section 10.4 (b), the provisions of Section 10.2 and Section 10.5 shall not
apply to the Revolver Loan (as hereinafter defined) or any guaranty thereof or
pledge of ownership interest in Strategic Hotel Funding, L.L.C. or its
Affiliates in connection therewith in favor of the lender’s thereunder.
“Revolver Loan” shall mean that certain revolving credit facility from various
financial institutions, as lenders, Deutsche Bank Trust Company of Americas as
Administrative Agent and Deutsche Bank Securities Inc. and Citigroup Global
Markets Inc., as Co-Lead Arrangers and Joint Book Running Managers to Strategic
Hotel Funding, L.L.C., evidenced by that certain Credit Agreement, dated as of
March 9, 2007, as the same may be amended, restated, supplemented or otherwise
modified or replaced from time to time, which Revolver Loan shall not at any
time be secured by a lien, pledge or security interest or other encumbrance of
any part of the Property.

(d) Unless otherwise specifically referenced, the following terms shall have the
following meanings for purposes of this Section 10.4 only:

(i) “Affiliate” shall mean a Person or Persons directly or indirectly, through
one or more intermediaries, that Controls, is Controlled by or is under common
Control with the Person or Persons in question.

(ii) “Control” and “Controlling” shall mean the ability, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise
(including by being a managing member, general partner, officer or director of
the person or entity in question), to both (A) direct or cause the direction of
the management and policies of the Person in question, and (B) conduct the
day-to-day business operations of the Person in question.

 

38



--------------------------------------------------------------------------------

(iii) “Close Affiliate” shall mean with respect to any Person (the “First
Person”) any other Person (each, a “Second Person”) which is an Affiliate of the
First Person and in respect of which any of the following are true: (a) the
Second Person owns, directly or indirectly, at least 75% of all of the legal,
beneficial and/or equitable interest in such First Person, (b) the First Person
owns, directly or indirectly, at least 75% of all of the legal, beneficial
and/or equitable interest in such Second Person, or (c) a third Person owns,
directly or indirectly, at least 75% of all of the legal, beneficial and/or
equitable interest in both the First Person and the Second Person.

(iv) “Disqualified Transferee” shall mean any Person or any Affiliate of such
Person that, (i) has (within the past ten (10) years) defaulted, or is now in
default, beyond any applicable cure period, of its material obligations, under
any written agreement with Lender or any Affiliate of Lender; (ii) has been
convicted in a criminal proceeding for a felony or a crime involving moral
turpitude or that is an organized crime figure or is reputed (as determined by
Lender in its sole discretion) to have substantial business or other
affiliations with an organized crime figure; (iii) has at any time filed a
voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (iv) as to which an involuntary petition has at
any time been filed under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (v) has at any time filed an answer consenting to
or acquiescing in any involuntary petition filed against it by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law; (vi) has at any time consented to or acquiesced in or joined in an
application for the appointment of a custodian, receiver, trustee or examiner
for itself or any of its property; (vii) has at any time made an assignment for
the benefit of creditors, or has at any time admitted its insolvency or
inability to pay its debts as they become due; (viii) has been found by a court
of competent jurisdiction or other Governmental Authority in a comparable
proceeding to have violated any federal or state securities laws or regulations
promulgated thereunder; or (ix) has at any time filed or been a party to a
claim, petition or cause of action (collectively, “Claim”) in any municipal,
state or federal court or other administrative or regulatory agency that names
Lender and/or its affiliates or subsidiaries as defendant or the subject of such
Claim. In addition, notwithstanding the definitions herein of Acceptable
Manager, Permitted Transferee and Pre-Approved Transferee, the term
“Disqualified Transferee” shall also include any Acceptable Manager, Permitted
Transferee and Pre-Approved Transferee, as applicable, whose financial condition
as of the date of the subject transfer or the effective date of the subject
agreement providing for the management and operation of the Property, has
materially, adversely changed from the financial condition of such party as of
the Execution Date, in each case as determined by Lender in its sole discretion.

(v) “Permitted Interest Transfers” shall mean any transfer expressly permitted
pursuant to the provisions herein.

(vi) “Permitted Transferee” shall mean any entity (i) that is experienced in
owning and operating properties similar in size and complexity to the Property,
(ii) (a) with a net worth, as of a date no more than six (6) months prior to the
date of the transfer of at least $1 Billion and (b) who, immediately prior to
such transfer, Controls, together with its Close Affiliates real estate equity
assets of at least $1 Billion, (iii) which, together with its Close Affiliates
own or have under management, at the time of the transfer, not fewer than 20
first

 

39



--------------------------------------------------------------------------------

class full service resort or business hotel properties (excluding the Property)
containing not fewer than 5,000 hotel rooms in the aggregate and (iv) that is
not a Disqualified Transferee.

(vii) “Qualified Institutional Lender” shall mean any insurance company, bank,
investment bank, savings and loan association, trust company, commercial credit
corporation, pension plan, pension fund or pension fund advisory firm, mutual
fund or other investment company, government entity or plan,, or real estate
investment trust, in each case having at least $1 Billion in capital/statutory
surplus, shareholder’s equity or net worth, as applicable, and being experienced
in making commercial real estate loans or otherwise investing in commercial real
estate.

Section 10.5 PROHIBITION ON SUBORDINATE FINANCING. Except as and to the extent
expressly permitted in Section 10.4 (c) or 10.6, Borrower shall not incur or
permit the incurring of (i) any financing in addition to the Loan that is
secured by a lien, security interest or other encumbrance of any part of the
Property or (ii) any pledge or encumbrance of a partnership, member or
shareholder or beneficial interest in Borrower.

Section 10.6 PERMITTED DEBT. Borrower and Operating Lessee shall be allowed to
incur the following indebtedness and obligations, which other than the Loan
under the following clause (i) shall not be secured by the Property: (i) the
Loan and any related obligations to Lender, (ii) unsecured amounts payable for
or in respect of the operation of the Property incurred in the ordinary course
of Borrower’s business (“Trade Payables”), paid by Borrower within sixty
(60) days of incurrence, provided that in no event shall the aggregate amount of
such Trade Payables incurred by Borrower exceed three percent (3%) of the
aggregate Loan Amount, (iii) purchase money indebtedness and capital lease
obligations incurred in the ordinary course of business and operation of the
Property, but in no event shall the annual scheduled debt service on such
indebtedness or obligations exceed the aggregate amount of Five Hundred Thousand
Dollars ($500,000.00), (iv) any management fees accrued in accordance with the
terms of the Management Agreement but which are not yet due and payable,
(v) Impositions not yet due and payable or delinquent or which are being
diligently contested in good faith in accordance with the terms and conditions
of Section 2.4 of the Mortgage, and (vi) indebtedness relating to liens in
respect of property or assets imposed by law which were incurred in the ordinary
course of business, such as carriers’, warehousemen’s, landlord’s, mechanic’s,
materialmen’s, repairmen’s and other similar liens arising in the ordinary
course of business, and liens for workers’ compensation, unemployment insurance
and similar programs, in each case arising in the ordinary course of business
which are either not yet due and payable or being diligently contested in good
faith in accordance with Section 2.4 of the Mortgage. In addition, Borrower
shall be allowed to enter into guarantees or provide similar assurances or
undertakings in favor of the Manager with respect to the obligations of the
Operating Lessee under the Management Agreement provided that such obligations
shall not be secured by any mortgage or other lien on the Property except as may
be permitted in this Mortgage.

Section 10.7 Permitted Liens. Borrower and Operating Lessee shall be allowed to
create, suffer to exist or otherwise permit the following encumbrances or other
liens with respect to the Property (“Permitteed Liens”) subject to the terms of
the Loan Documents as to priority thereof: (i) the liens and security interests
created by the Loan Documents, (ii) those property specific exceptions to title
recorded in the real estate records of the County and contained in

 

40



--------------------------------------------------------------------------------

Schedule B-1 of the title insurance policy or policies which have been approved
by Lender as of the Execution Date (“Permitted Exceptions”) (iii) liens, if any,
for Impositions not yet due and payable or delinquent or which are being
diligently contested in good faith in accordance with the terms and conditions
of Section 2.4 of the Mortgage, (iv) liens in respect of property or assets
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, landlord’s, mechanic’s, materialmen’s, repairmen’s
and other similar liens arising in the ordinary course of business, and liens
for workers’ compensation, unemployment insurance and similar programs, in each
case arising in the ordinary course of business which are either not yet due and
payable or being diligently contested in good faith in accordance with the
Mortgage, (v) Leases and the Management Agreement, (vi) easements, rights of
way, or restrictions incurred or entered into by Borrower and/or Operating
Lessee as applicable in the ordinary course of business, which in each case
could not be reasonably expected to have a material adverse effect, do not
diminish in any material respect the value of the Property or affect in any
material respect the validity, enforceability or priority of the liens created
by the Loan Documents, (vii) liens securing indebtedness permitted under clause
(iii) of the definition of Permitted Debt in Section 10.6, so long as such lien
is only in respect of the specific property relating to such obligation and
notwithstanding the introductory clause to this Section 10.7 to the contrary, is
not secured by the Property, (viii) deposits securing or in lieu of surety,
appeal or custom bonds in processing to which Borrower and/or Operating Lessee
as applicable is a party, (ix) any judgment lien provided that the judgment it
secures shall have been discharged of record or the execution thereof stayed
pending appeal within thirty (30) days after entry thereof or within thirty
(30) days after the expiration of any stay, as applicable in either case
provided there is no imminent risk of forfeiture during such thirty (30) day
period, and (x) such other title and survey exceptions as Lender has approved or
may approve in writing.

Section 10.8 RESTRICTIONS ON ADDITIONAL OBLIGATIONS. Except as and to the extent
expressly provided to the contrary herein, during the term of the Loan, Borrower
and/or Operating Lessee as applicable shall not, without the prior written
consent of Lender, become liable with respect to any indebtedness or other
obligation except for (i) the Loan, (ii) Leases entered into in the ordinary
course of owning and operating the Property for the Use, (iii) other liabilities
incurred in the ordinary course of owning and operating the Property for the Use
but excluding any loans or borrowings, (iv) liabilities or indebtedness
disclosed in writing to and approved by Lender on or before the Execution Date,
(v) any other single item of indebtedness or liability which does not exceed
$25,000.00 or, when aggregated with other items or indebtedness or liability,
does not exceed $100,000.00, and (vi) Permitted Debt.

Section 10.9 STATEMENTS REGARDING OWNERSHIP. Borrower agrees to submit or cause
to be submitted to Lender within thirty (30) days after December 3lst of each
calendar year during the term of this Mortgage and ten (10) days after any
written request by Lender, a sworn, notarized certificate, signed by an
authorized (i) individual who is Borrower or one of the individuals comprising
Borrower, (ii) member of Borrower, (iii) partner of Borrower or (iv) officer of
Borrower, as the case may be, stating whether (x) any part of the Property, or
any interest in the Property, has been conveyed, transferred, assigned,
encumbered, or sold, and if so, to whom; (y) any conveyance, transfer, pledge or
encumbrance of any interest in Borrower has been made by Borrower and if so, to
whom; or (z) there has been any change in the individual(s) comprising Borrower
or in the partners, members stockholders or beneficiaries of Borrower from those
on the Execution Date, and if so, a description of such change or changes.

 

41



--------------------------------------------------------------------------------

ARTICLE XI

DEFAULTS AND REMEDIES

Section 11.1 EVENTS OF DEFAULT. Any of the following shall be deemed to be a
material breach of Borrower’s covenants in this Mortgage and shall constitute a
default (“Event of Default”):

(a) The failure of Borrower to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Lender or otherwise, within seven
(7) days of the due date of such payment;

(b) The failure of Borrower or Operating Lessee as applicable to perform or
observe any of the other terms, covenants or conditions of this Mortgage not
specified in Section 11.1(a) for thirty (30) days after notice; provided,
however, that if such non-monetary default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and Borrower or Operating
Lessee shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for an additional period of time
as is reasonably necessary for Borrower or Operating Lessee in the exercise of
due diligence to cure such default, but the aggregate cure period under this
clause (b) shall not exceed ninety (90) days;

(c) The filing by Borrower and/or Operating Lessee as applicable or one of the
Liable Party (an “Insolvent Entity”) of a voluntary petition or application for
relief in bankruptcy, the filing against an Insolvent Entity of an involuntary
petition or application for relief in bankruptcy which is not dismissed within
sixty (60) days, or an Insolvent Entity’s adjudication as a bankrupt or
insolvent, or the filing by an Insolvent Entity of any petition, application for
relief or answer seeking or acquiescing in any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law, code or
regulation relating to bankruptcy, insolvency or other relief for debtors, or an
Insolvent Entity’s seeking or consenting to or acquiescing in the appointment of
any trustee, custodian, conservator, receiver or liquidator of an Insolvent
Entity or of all or any substantial part of the Property or of any or all of the
Rents and Profits, or the making by an Insolvent Entity of any general
assignment for the benefit of creditors, or the admission in writing by an
Insolvent Entity of its inability to pay its debts generally as they become due;

(d) If any representation, warranty certification, financial statement or other
information furnished by Borrower, Operating Lessee or Liable Party herein or in
any other Loan Document shall be materially false or materially misleading as of
the date the representation or warranty was made and, such materially false or
materially misleading representation, warranty certification, financial
statement or other information is not cured within thirty (30) days after
receipt by Borrower of notice thereof;

(e) If Borrower and/or Operating Lessee as applicable shall suffer or permit the
Property, or any part of the Property, to be used in a manner that might
(1) impair Borrower’s

 

42



--------------------------------------------------------------------------------

title to the Property, (2) create rights of adverse use or possession, or
(3) constitute an implied dedication of any part of the Property; or

(f) If Liable Party shall default under the Guaranty executed by Liable Party in
favor of Lender dated as of the Execution Date; or

(g) If an Event of Default occurs under the Management Agreement with respect to
Borrower and or Operating Lessee, as applicable, or Manager; or

(h) If an Event of Default occurs under the Operating Lease with respect to
Borrower or Operating Lessee; or

(i) If an Event of Default occurs under the Owner Agreement with respect to
Borrower or Operating Lessee or Manager; or

(j) If Borrower or Liable Party shall default under the Indemnity Agreement.

Section 11.2 REMEDIES UPON DEFAULT. Upon the happening of an Event of Default,
the Secured Indebtedness shall, at the option of Lender, become immediately due
and payable, without further notice or demand, and Lender may undertake any one
or more of the following remedies:

(a) Foreclosure. Institute a foreclosure action in accordance with the law of
the State, or take any other action as may be allowed, at law or in equity, for
the enforcement of the Loan Documents and realization on the Property or any
other security afforded by the Loan Documents. In the case of a judicial
proceeding, Lender may proceed to final judgment and execution for the amount of
the Secured Indebtedness owed as of the date of the judgment, together with all
costs of suit, reasonable attorneys’ fees and interest on the judgment at the
maximum rate permitted by law from the date of the judgment until paid. If
Lender is the purchaser at the foreclosure sale of the Property, the foreclosure
sale price shall be applied against the total amount due Lender; and/or

(b) Entry. Enter into possession of the Property, lease the Improvements,
collect all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Lender, in Lender’s sole discretion, may elect to the payment of
Impositions, operating costs, costs of maintenance, restoration and repairs,
Premiums and other charges, including, but not limited to, costs of leasing the
Property and fees and costs of counsel and receivers, and in reduction of the
Secured Indebtedness; and/or

(c) Receivership. Have a receiver appointed to enter into possession of the
Property, lease the Property, collect the Rents and Profits and apply them as
the appropriate court may direct. Lender shall be entitled to the appointment of
a receiver without the necessity of proving either the inadequacy of the
security or the insolvency of Borrower and/or Operating Lessee as applicable or
any of the Liable Party. Borrower and Liable Party shall be deemed to have
consented to the appointment of the receiver. The collection or receipt of any
of the Rents and Profits by Lender or any receiver shall not affect or cure any
Event of Default.

 

43



--------------------------------------------------------------------------------

Section 11.3 APPLICATION OF PROCEEDS OF SALE. In the event of a sale of the
Property pursuant to Section 11.2 of this Mortgage, to the extent permitted by
law, the Lender shall determine in its sole discretion the order in which the
proceeds from the sale shall be applied to the payment of the Secured
Indebtedness, including without limitation, the expenses of the sale and of all
proceedings in connection with the sale, including reasonable attorneys’ fees
and expenses; Impositions, Premiums, liens, and other charges and expenses; the
outstanding principal balance of the Secured Indebtedness; any accrued interest;
any Prepayment Fee; and any other amounts owed under any of the Loan Documents.

Section 11.4 WAIVER OF JURY TRIAL. To the fullest extent permitted by law,
including laws enacted after the Execution Date, Borrower and Lender HEREBY
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY in any action, proceeding and/or
hearing on any matter whatsoever arising out of, or in any way connected with,
the Note, this Mortgage or any of the Loan Documents, or the enforcement of any
remedy under any law, statute, or regulation. Neither party will seek to
consolidate any such action in which a jury has been waived, with any other
action in which a jury trial cannot or has not been waived. Each party has
received the advice of counsel with respect to this waiver.

Section 11.5 LENDER’S RIGHT TO PERFORM BORROWER’S OBLIGATIONS. Borrower agrees
that, if Borrower and/or Operating Lessee as applicable fails to perform any act
or to pay any money which Borrower and/or Operating Lessee as applicable is
required to perform or pay under the Loan Documents, Lender may make the payment
or perform the act at the cost and expense of Borrower and in Borrower’s name or
in its own name. Any money paid by Lender under this Section 11.5 shall be
reimbursed to Lender in accordance with Section 11.6.

Section 11.6 LENDER REIMBURSEMENT. All payments made, or funds expended or
advanced by Lender pursuant to the provisions of any Loan Document, shall
(1) become a part of the Secured Indebtedness, (2) bear interest at the Interest
Rate (as defined in the Note) from the date such payments are made or funds
expended or advanced, (3) become due and payable by Borrower upon demand by
Lender, and (4) bear interest at the Default Rate (as defined in the Note) from
the date of such demand. Borrower shall reimburse Lender within ten (10) days
after receipt of written demand for such amounts.

Section 11.7 FEES AND EXPENSES. If Lender becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Borrower, the Property or the title thereto or Lender’s interest under this
Mortgage, or employs an attorney to collect any of the Secured Indebtedness or
to enforce performance of the obligations, covenants and agreements of the Loan
Documents, Borrower shall reimburse Lender in accordance with Section 11.6 for
all expenses, costs, charges and legal fees incurred by Lender (including,
without limitation, the fees and expenses of experts and consultants), whether
or not suit is commenced.

Section 11.8 WAIVER OF CONSEQUENTIAL DAMAGES. Borrower covenants and agrees that
in no event shall Lender be liable for consequential damages, and to the fullest
extent permitted by law, Borrower expressly waives all existing and future
claims that it may have against Lender for consequential damages.

 

44



--------------------------------------------------------------------------------

ARTICLE XII

BORROWER AGREEMENTS AND FURTHER ASSURANCES

Section 12.1 PARTICIPATION AND SALE OF LOAN.

(a) Lender may, sell, transfer or assign its entire interest or one or more
participation interests in the Loan and the Loan Documents at any time and from
time to time, provided, however, Lender remains the master servicer of the Loan.
Lender may issue mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement, including depositing the Loan Documents with a trust that may
issue securities (the “Securities”); provided, however Lender shall retain its
servicing rights in the event of an issuance of Securities (such issuance of
Securities is referred to as a “Securitization”). Lender shall use commercially
reasonable efforts to provide Borrower thirty (30) days advance notice of any
securitization. Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities (collectively, the
“Investor”) or any Rating Agency rating such Securities and each prospective
Investor, all documents and information which Lender now has or may hereafter
acquire relating to the Secured Indebtedness and to Borrower or any Liable Party
and the Property, whether furnished by Borrower, any Liable Party or otherwise,
as Lender determines necessary or desirable. Lender agrees to use commercially
reasonable to maintain the confidentiality of any financial information with
respect to Borrower and/or Liable Party which Borrower advises Lender is
confidential and not publicly available at the time it is provided to Lender;
provided however such obligation to maintain the confidentiality of such
financial information with respect to Borrower, and/or Liable Party shall
terminate if and when, through no fault of Lender, the information ceases to be
confidential.

(b) Borrower and Liable Party will cooperate with Lender and the Rating Agencies
in furnishing such information and providing such other assistance, reports and
legal opinions as Lender may reasonably request in connection with any such
transaction. In addition, Borrower acknowledges that Lender may release or
disclose to potential purchasers or transferees of the Loan, or potential
participants in the Loan, originals or copies of the Loan Documents, title
information, engineering reports, financial statements, operating statements,
appraisals, Leases, rent rolls, and all other materials, documents and
information in Lender’s possession or which Lender is entitled to receive under
the Loan Documents, with respect to the Loan, Borrower, Liable Party or the
Property. Borrower shall also furnish to such Investors or such prospective
Investors or such Rating Agency any and all information concerning the Property,
the Leases, the financial condition of Borrower or any Liable Party as may be
requested by Lender, any Investor or any prospective Investor or any Rating
Agency in connection with any sale, transfer or participation interest.

(c) Notwithstanding the foregoing, Borrower and Operating Lessee will not in any
event be required to incur, suffer or accept (except to a de minimis extent)
(i) any lesser rights or greater obligations than as currently set forth in the
Loan Documents and (ii) any expense or any liability in connection with such
transfers described in this Section 12.1.

 

45



--------------------------------------------------------------------------------

Section 12.2 REPLACEMENT OF NOTE. Upon notice to Borrower of the loss, theft,
destruction or mutilation of the Note, Borrower will execute and deliver, in
lieu of the original Note, a replacement note, identical in form and substance
to the Note and dated as of the Execution Date. Upon the execution and delivery
of the replacement note, all references in any of the Loan Documents to the Note
shall refer to the replacement note.

Section 12.3 BORROWER’S ESTOPPEL. Within ten (10) days after receipt of a
written request by Lender, Borrower shall furnish an acknowledged written
statement in form satisfactory to Lender (i) setting forth the amount of the
Secured Indebtedness, (ii) stating either that no offsets or defenses exist
against the Secured Indebtedness, or if any offsets or defenses are alleged to
exist, their nature and extent, (iii) whether any default then exists under the
Loan Documents, the Management Agreement or the Operating Lease or any event has
occurred and is continuing, which, with the lapse of time, the giving of notice,
or both, would constitute such a default, and (iv) any other matters as Lender
may reasonably request. If Borrower does not furnish an estoppel certificate
within the 10-day period, Borrower appoints Lender as its attorney-in-fact to
execute and deliver the certificate on its behalf, which power of attorney shall
be coupled with an interest and shall be irrevocable.

Section 12.4 FURTHER ASSURANCES. Borrower shall, without expense to Lender
execute, acknowledge and deliver all further acts, deeds, conveyances,
mortgages, deeds of trust, assignments, security agreements, and financing
statements as Lender shall from time to time reasonably require, to assure,
convey, assign, transfer and confirm unto Lender the Property and rights
conveyed or assigned by this Mortgage or which Borrower may become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Mortgage or any of the other Loan
Documents, or for filing, refiling, registering, reregistering, recording or
rerecording this Mortgage. If Borrower fails to comply with the terms of this
Section, Lender may, at Borrower’s expense, perform Borrower’s obligations for
and in the name of Borrower, and Borrower hereby irrevocably appoints Lender as
its attorney-in-fact to do so. The appointment of Lender as attorney-in-fact is
coupled with an interest.

Section 12.5 SUBROGATION. Lender shall be subrogated to the lien of any and all
encumbrances against the Property paid out of the proceeds of the Loan and to
all of the rights of the recipient of such payment.

ARTICLE XIII

SECURITY AGREEMENT

Section 13.1 SECURITY AGREEMENT.

THIS MORTGAGE CREATES A LIEN ON THE PROPERTY. IN ADDITION, TO THE EXTENT THE
PROPERTY IS PERSONAL PROPERTY OR FIXTURES UNDER APPLICABLE LAW, THIS MORTGAGE
CONSTITUTES A SECURITY AGREEMENT UNDER THE ILLINOIS UNIFORM COMMERCIAL CODE (THE
“U.C.C.”) AND ANY OTHER APPLICABLE LAW AND IS FILED AS A FIXTURE FILING. UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, AT ITS OPTION, PURSUE ANY AND
ALL RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY WITH

 

46



--------------------------------------------------------------------------------

RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR LENDER MAY, AT ITS OPTION,
PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN ACCORDANCE WITH LENDER’S RIGHTS
AND REMEDIES WITH RESPECT TO THE LIEN CREATED BY THIS MORTGAGE. THIS FINANCING
STATEMENT SHALL REMAIN IN EFFECT AS A FIXTURE FILING UNTIL THIS MORTGAGE IS
RELEASED OR SATISFIED OF RECORD.

Section 13.2 REPRESENTATIONS AND WARRANTIES.

Borrower warrants, represents and covenants as follows:

(a) Borrower and/or Operating Lessee as applicable owns the Personal Property
free from any lien, security interest, encumbrance or adverse claim, except as
otherwise expressly approved by Lender in writing or as otherwise allowed
hereunder. Borrower will notify Lender of, and will protect, defend and
indemnify Lender against, all claims and demands of all persons at any time
claiming any rights or interest in the Personal Property contrary to the
preceding sentence.

(b) The Personal Property has not been used and shall not be used or bought for
personal, family, or household purposes, but shall be bought and used solely for
the purpose of carrying on Borrower’s and/or Operating Lessee’s as applicable
business.

(c) Borrower and/or Operating Lessee as applicable will not remove the Personal
Property without the prior written consent of Lender, except the items of
Personal Property which are consumed or worn out in ordinary usage shall be
promptly replaced by Borrower and/or Operating Lessee as applicable with other
Personal Property of value equal to or greater than the value of the replaced
Personal Property.

Section 13.3 CHARACTERIZATION OF PROPERTY. The grant of a security interest to
Lender in this Mortgage shall not be construed to limit or impair the lien of
this Mortgage or the rights of Lender with respect to any property which is real
property or which the parties have agreed to treat as real property. To the
fullest extent permitted by law, everything used in connection with the
production of Rents and Profits is, and at all times and for all purposes and in
all proceedings, both legal and equitable, shall be regarded as real property,
irrespective of whether or not the same is physically attached to the Land
and/or Improvements.

Section 13.4 PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is
understood and agreed that in order to protect Lender from the effect of U.C.C.
Section 9313, as amended from time to time and as enacted in the State, in the
event that Borrower and/or Operating Lessee as applicable intends to purchase
any goods which may become fixtures attached to the Property, or any part of the
Property, and such goods will be subject to a purchase money security interest
held by a seller or any other party:

(a) Before executing any security agreement or other document evidencing or
perfecting the security interest, Borrower and/or Operating Lessee as applicable
shall obtain the prior written approval of Lender. All requests for such written
approval shall be in writing and contain the following information: (i) a
description of the fixtures; (ii) the address at which the fixtures will be
located; and (iii) the name and address of the proposed holder and proposed
amount of the security interest.

 

47



--------------------------------------------------------------------------------

(b) Borrower shall pay all sums and perform all obligations secured by the
security agreement. A default by Borrower under the security agreement shall
constitute a default under this Mortgage. If Borrower fails to make any payment
on an obligation secured by a purchase money security interest in the Personal
Property or any fixtures, Lender, at its option, may pay the secured amount and
Lender shall be subrogated to the rights of the holder of the purchase money
security interest.

(c) Lender shall have the right to acquire by assignment from the holder of the
security interest for the Personal Property or fixtures, all contract rights,
accounts receivable, negotiable or non-negotiable instruments, or other evidence
of indebtedness and to enforce the security interest as assignee.

(d) The provisions of subparagraphs (b) and (c) of this Section 13.4 shall not
apply if the goods which may become fixtures are of at least equivalent value
and quality as the Personal Property being replaced and if the lien is permitted
by Section 10.7(vii) or if the rights of the party holding the security interest
are expressly subordinated to the lien and security interest of this Mortgage in
a manner satisfactory to Lender.

ARTICLE XIV

MISCELLANEOUS COVENANTS

Section 14.1 NO WAIVER. No single or partial exercise by Lender, or delay or
omission in the exercise by Lender, of any right or remedy under the Loan
Documents shall preclude, waive or limit the exercise of any other right or
remedy. Lender shall at all times have the right to proceed against any portion
of, or interest in, the Property without waiving any other rights or remedies
with respect to any other portion of the Property. No right or remedy under any
of the Loan Documents is intended to be exclusive of any other right or remedy
but shall be cumulative and may be exercised concurrently with or independently
from any other right and remedy under any of the Loan Documents or under
applicable law.

Section 14.2 NOTICES. All notices, demands and requests given or required to be
given by, pursuant to, or relating to, this Mortgage shall be in writing. All
notices shall be deemed to have been properly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth in the Defined Terms (or at such other
addresses as shall be given in writing by any party to the others) and shall be
deemed complete upon receipt or refusal to accept delivery as indicated in the
return receipt or in the receipt of such United States Express Mail or courier
service.

Section 14.3 HEIRS AND ASSIGNS; TERMINOLOGY.

(a) This Mortgage applies to, inures to the benefit of , and binds Lender,
Liable Party and Borrower, and their heirs, legatees, devisees, administrators,
executors, successors and assigns. The term “Borrower” shall include both the
original Borrower and any

 

48



--------------------------------------------------------------------------------

subsequent owner or owners of any of the Property. The term “Lender” shall
include both the original Lender and any subsequent holder or holders of the
Note. The term “Liable Party” shall include both the original Liable Party and
any subsequent or substituted Liable Party.

(b) In this Mortgage, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

(c) If more than one party executes this Mortgage as Borrower, the obligations
of such parties shall be the joint and several obligations of each of them.

Section 14.4 SEVERABILITY. If any provision of this Mortgage should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Mortgage except that if the
unenforceable or void provision relates to the payment of any monetary sum,
then, Lender may, at its option, declare the Secured Indebtedness immediately
due and payable.

Section 14.5 APPLICABLE LAW. This Mortgage shall be construed and enforced in
accordance with the laws of the State.

Section 14.6 CAPTIONS. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit, or describe the scope or intent
of any provisions of this Mortgage.

Section 14.7 TIME OF THE ESSENCE. Time shall be of the essence with respect to
all of Borrower’s and/or Operating Lessee’s as applicable obligations under this
Mortgage and the other Loan Documents.

Section 14.8 NO MERGER. In the event that Lender should become the owner of the
Property, there shall be no merger of the estate created by this Mortgage with
the fee estate in the Property.

Section 14.9 NO MODIFICATIONS. This Mortgage may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Borrower and Lender.

Section 14.10 USE OF PROCEEDS. The Borrower represents and agrees that the
Secured Indebtedness is exempt from the limitation upon the amount of interest
that may be charged under 815 ILCS 205/4 for one or more of the reasons set
forth in such statute, and the Secured Indebtedness constitutes a business loan
which comes within the purview of 815 ILCS 205/4.

Section 14.11 LIMITATION ON SECURED INDEBTEDNESS. It is expressly understood and
agreed that the Secured Indebtedness will in no event exceed two hundred percent
(200%) of (i) the total face amount of the Note plus (ii) the total interest
which may hereafter accrue under the Note on such face amount.

Section 14.12 WAIVER OF HOMESTEAD AND REDEMPTION. Borrower releases and waives
all rights under the homestead and exemption laws of the State of Illinois.
Borrower

 

49



--------------------------------------------------------------------------------

acknowledges that the Property does not include “agricultural real estate” or
“residential real estate” as those terms are defined in 735 ILCS 5/15-1201 and
5/15-1219. Pursuant to 735 ILCS 5/15-1601(b) Borrower waives any and all rights
of redemption from sale under any order of foreclosure of this Mortgage or other
rights of redemption which may run to Borrower or any other “Owner of
Redemption”, as that term is defined in 735 ILCS 5/15-1212. Borrower waives all
rights of reinstatement under 735 ILCS 5/15-1602 to the fullest extent permitted
by Illinois law.

[SIGNATURES ON FOLLOWING PAGE]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Mortgage, or has caused this
Mortgage to be executed by its duly authorized representative(s) as of the
Execution Date.

 

SHC Columbus Drive, LLC,
a Delaware limited liability company By:   /s/ Ryan M. Bowie Name:   Ryan M.
Bowie Its:   Vice President & Treasurer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT “A”

PROPERTY DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF CHICAGO, COUNTY OF
COOK, STATE OF ILLINOIS AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

THAT PART OF THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO
CHICAGO, BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP
39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON
AVENUE, 74 FEET WIDE, AS SAID NORTH STETSON AVENUE IS SHOWN AND DEFINED ON THE
PLAT TITLED “PLAT OF MID-AMERICA, A RESUBDIVISION OF THE PRUDENTIAL AND ILLINOIS
CENTRAL SUBDIVISION,” AND RECORDED IN THE RECORDER’S OFFICE OF SAID COOK COUNTY,
ILLINOIS ON NOVEMBER 20, 1957, AS DOCUMENT NO. 17069914, WITH THE NORTH LINE OF
EAST LAKE STREET, 74.00 FEET WIDE, AS SAID EAST LAKE STREET WAS DEDICATED TO THE
CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON THE 26TH DAY
OF MARCH, 1984, AS DOCUMENT NO. 27018354 (SAID POINT OF INTERSECTION BEING
460.193 FEET, MEASURED ALONG SAID EAST LINE OF NORTH STETSON AVENUE, NORTH FROM
THE POINT OF INTERSECTION OF SAID EAST LINE WITH THE NORTH LINE OF EAST RANDOLPH
STREET, AS SAID EAST RANDOLPH STREET WAS DEDICATED AND CONVEYED TO THE CITY OF
CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON MARCH 14, 1979 AS
DOCUMENT 24879731), AND RUNNING THENCE EAST ALONG SAID NORTH LINE OF EAST LAKE
STREET, SAID NORTH LINE BEING PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON
AVENUE, A DISTANCE OF 352.541 FEET TO THE POINT OF BEGINNING AT THE SOUTHEAST
CORNER OF THE HEREINAFTER DESCRIBED PARCEL OF LAND, SAID POINT OF BEGINNING
BEING ALSO THE POINT OF INTERSECTION OF SAID NORTH LINE OF EAST LAKE STREET WITH
THE WEST LINE OF NORTH COLUMBUS DRIVE, AS SAID NORTH COLUMBUS DRIVE WAS
DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID
RECORDER’S OFFICE ON THE 5TH DAY OF JUNE, 1972 AS DOCUMENT NO. 21925615; THENCE
NORTH ALONG SAID WEST LINE OF NORTH COLUMBUS DRIVE, SAID WEST LINE BEING
PERPENDICULAR TO SAID NORTH LINE OF EAST LAKE STREET, A DISTANCE OF 205.542
FEET; THENCE WEST ALONG A LINE PERPENDICULAR TO SAID WEST LINE OF NORTH COLUMBUS
DRIVE A DISTANCE OF 107.541 FEET; THENCE SOUTH ALONG A LINE PARALLEL WITH SAID
WEST LINE OF NORTH COLUMBUS DRIVE A DISTANCE OF 30.00 FEET; THENCE WEST ALONG A
LINE PERPENDICULAR TO THE LAST DESCRIBED COURSE A DISTANCE OF 120.00 FEET;
THENCE SOUTH ALONG A LINE PARALLEL WITH SAID WEST LINE OF NORTH COLUMBUS DRIVE A
DISTANCE OF 175.542 FEET TO AN

 

A-1



--------------------------------------------------------------------------------

INTERSECTION WITH SAID NORTH LINE OF EAST LAKE STREET; THENCE EAST ALONG SAID
NORTH LINE OF EAST LAKE STREET A DISTANCE OF 227.541 FEET TO THE POINT OF
BEGINNING.

EXCEPTING FROM THE ABOVE DESCRIBED PARCEL THAT PART OF THE PROPERTY AND SPACE
DEDICATED FOR EAST LAKE STREET, WHICH PART IS BOUNDED AND DESCRIBED AS FOLLOWS:

COMMENCING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH STETSON AVENUE
AS SHOWN AND DEFINED ON THE “PLAT OF MID-AMERICA, A RESUBDIVISION OF THE
PRUDENTIAL AND ILLINOIS CENTRAL SUBDIVISION,” AND RECORDED IN THE OFFICE OF THE
RECORDER OF COOK COUNTY, ILLINOIS, ON NOVEMBER 20, 1957 AS DOCUMENT NO.
17069914, WITH THE NORTH LINE, EXTENDED EAST OF EAST RANDOLPH STREET, AND
RUNNING THENCE NORTH ALONG SAID EAST LINE OF NORTH STETSON AVENUE (SAID EAST
LINE BEING A LINE WHICH IS 451.50 FEET, MEASURED PERPENDICULARLY, EAST FROM AND
PARALLEL WITH THE EAST LINE OF NORTH BEAUBIEN COURT), A DISTANCE OF 460.193
FEET; THENCE EAST ALONG A LINE WHICH IS PERPENDICULAR TO SAID EAST LINE OF NORTH
STETSON AVENUE, A DISTANCE OF 332.541 FEET TO THE POINT OF BEGINNING; THENCE
NORTHEASTWARDLY ALONG A STRAIGHT LINE A DISTANCE OF 28.284 FEET TO A POINT WHICH
IS 352.541 FEET, MEASURED PERPENDICULARLY, EAST FROM SAID EAST LINE OF NORTH
STETSON AVENUE AND 20.00 FEET, MEASURED PERPENDICULARLY, NORTH FROM SAID LAST
DESCRIBED COURSE EXTENDED EAST (SAID POINT BEING ON THE WEST LINE OF NORTH
COLUMBUS DRIVE AS SAID NORTH COLUMBUS DRIVE WAS DEDICATED AND CONVEYED TO THE
CITY OF CHICAGO BY INSTRUMENT RECORDED IN SAID RECORDER’S OFFICE ON THE 5TH DAY
OF JUNE, 1972, AS DOCUMENT NO. 21925615); THENCE SOUTH ALONG SAID WEST LINE OF
NORTH COLUMBUS DRIVE A DISTANCE OF 20.00 FEET; THENCE WEST ALONG A LINE WHICH IS
PERPENDICULAR TO SAID EAST LINE OF NORTH STETSON AVENUE, A DISTANCE OF 20.00
FEET TO THE POINT OF BEGINNING; AND WHICH LIES BELOW AND EXTENDS DOWNWARD FROM
AN ELEVATION OF 35.10 FEET ABOVE CHICAGO CITY DATUM AND WHICH LIES ABOVE AND
EXTENDS UPWARD FROM AN ELEVATION OF 27.60 FEET ABOVE CHICAGO CITY DATUM.

PARCEL 2:

EASEMENTS FOR THE BENEFIT OF PARCEL 1, AS CREATED IN THE TRUSTEE’S DEED DATED
AUGUST 16, 1983, AND RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS
ON AUGUST 26, 1983, AS DOCUMENT NO. 26751440 AS FOLLOWS:

PEDESTRIAN AREA EASEMENT, MADE AVAILABLE ON THE DECK, AS THEREINAFTER DEFINED,
FOR PEDESTRIAN USE (“PEDESTRIAN AREA”) HAVING A MINIMUM WIDTH OF 20 FEET AND
EXTENDING FROM THE NORTH LINE TO THE SOUTH LINE OF THE DECK. THE PEDESTRIAN AREA
SHALL PROVIDE ACCESS TO THE DECK AT THE SOUTHERLY LINE OF THE PROPERTY DEFINED
AS PARCEL 1 AND SHALL BE AT SUCH LOCATION AS DETERMINED BY GRANTEE, PURSUANT TO
THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 2 OF SAID TRUSTEE’S DEED;

 

A-2



--------------------------------------------------------------------------------

ALSO

ENTRANCE AREA EASEMENT, FOR PEDESTRIAN ACCESS TO THE ADJOINING PROPERTY, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED) PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 3 OF SAID TRUSTEE’S DEED;

ALSO

A PEDESTRIAN WALKWAY (THE MID-BLOCK WALKWAY), FOR THE PURPOSE OF PROVIDING
ACCESS TO THE BUILDING ON THE REALTY PROPERTY (SOUTH AND ADJOINING) AND TO THE
BUILDING OR BUILDINGS TO BE LOCATED ON THE LAND INSURED HEREIN AS PARCEL 1, (THE
APPROXIMATE LOCATION OF WHICH IS DEPICTED ON THE DRAWING ENTITLED EXHIBIT C
ATTACHED TO THE DEED), PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 4 OF SAID TRUSTEE’S DEED.

PARCEL 3:

A PERPETUAL AND EXCLUSIVE EASEMENT TO CONSTRUCT, USE, OPERATE, MAINTAIN, REPAIR,
RECONSTRUCT AND REPLACE, (AT THE SOLE COST AND EXPENSE OF THE OWNER(S) OF PARCEL
1), A DRIVEWAY FOR INGRESS TO AND EGRESS, FROM THAT PART OF THE BLOCK OWNED BY
THE LC TRUST MARKED “LC PROPERTY” ON EXHIBIT “A”, FOR THE BENEFIT OF PARCEL 1,
PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.2 OF A CERTAIN
RECIPROCAL EASEMENT AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER
30, 1985 AS DOCUMENT NO. 85,211,829, AS AMENDED BY AMENDMENT TO RECIPROCAL
EASEMENT AGREEMENT DATED OCTOBER 1, 1985 AND RECORDED MARCH 25, 1986 AS DOCUMENT
NO. 86115106, AT AN ELEVATION OF APPROXIMATELY 55 FEET, 6 INCHES ABOVE THE
CHICAGO CITY DATUM AND WITHIN AN AREA OF THE BLOCK, HEREAFTER DEFINED, HAVING A
LENGTH OF 74 FEET AND A WIDTH OF 10 FEET MARKED “DRIVEWAY EASEMENT” ON EXHIBIT
“A” OF SAID RECIPROCAL EASEMENT AGREEMENT, SAID BLOCK DEFINED AS THAT PART OF
THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO CHICAGO, BEING
THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP 39 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS,
BOUNDED AS FOLLOWS:

ON THE NORTH BY THE SOUTH LINE OF EAST SOUTH WATER STREET, ON THE EAST BY THE
WEST LINE OF NORTH COLUMBUS DRIVE, ON THE SOUTH BY THE NORTH LINE OF EAST LAKE
STREET AND ON THE WEST BY THE EAST LINE OF NORTH STETSON AVENUE.

 

A-3



--------------------------------------------------------------------------------

ALSO

PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO USE, MAINTAIN AND REPAIR, AT THE SOLE
COST AND EXPENSE OF THE GRANTEE, TWO EMERGENCY EXITWAYS FOR PEDESTRIAN USE, FOR
THE BENEFIT OF PARCEL 1, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN
PARAGRAPH 1.3 OF SAID RECIPROCAL EASEMENT AGREEMENT AT AN ELEVATION OF
APPROXIMATELY 57.0 FEET ABOVE CHICAGO CITY DATUM, EACH HAVING AN UNOBSTRUCTED
WIDTH OF 3 FEET 8 INCHES EXTENDING FROM THE WEST LINE OF PARCEL 1 TO NORTH
STETSON AVENUE MARKED “EXITWAY EASEMENTS” ON EXHIBIT “A” OF SAID RECIPROCAL
EASEMENT AGREEMENT.

ALSO

PERPETUAL AND NON-EXCLUSIVE EASEMENTS TO ENTER UPON THAT PART OF THE BLOCK OWNED
BY GRANTOR AS MAY BE REASONABLY NECESSARY, FOR THE PURPOSE OF WINDOW WASHING,
CAULKING, TUCKPOINTING, SEALING AND ANY OTHER MAINTENANCE OR REPAIR OF THE
IMPROVEMENTS CONSTRUCTED ON PARCEL 1 ALONG THE COMMON BOUNDARIES OF THE PROPERTY
OWNED BY GRANTOR AND GRANTEE, TO THE EXTENT REASONABLY PRACTICABLE ALL SUCH
MAINTENANCE AND REPAIR WORK WILL BE PERFORMED IN THE AIR RIGHTS, PURSUANT TO THE
TERMS AND PROVISIONS CONTAINED IN PARAGRAPH 1.5 OF SAID RECIPROCAL EASEMENT
AGREEMENT.

PARCEL 4: THE EMERGENCY EGRESS EASEMENT

A PERPETUAL EASEMENT FOR EMERGENCY EGRESS, FOR THE BENEFIT OF PARCEL 1, PURSUANT
TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH I OF A CERTAIN HOTEL EASEMENT
AGREEMENT DATED SEPTEMBER 30, 1985 AND RECORDED SEPTEMBER 30, 1985 AS DOCUMENT
NO. 85211830 ON AN AREA DESCRIBED AND DEFINED AS THE “DECK EASEMENT AREA” IN
SAID HOTEL EASEMENT AGREEMENT AND AMENDED BY AMENDMENT TO HOTEL EASEMENT
AGREEMENT, RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107, AND FURTHER AMENDED
BY SECOND AMENDMENT TO HOTEL EASEMENT AGREEMENT DATED DECEMBER 30, 1993 RECORDED
JANUARY 4, 1994 AS DOCUMENT NUMBER 94007534 AMENDING SAID EASEMENT TO THE AREA
DEPICTED ON EXHIBIT “C-1” AND LEGALLY DESCRIBED ON EXHIBIT “D” ATTACHED THERETO
AND MADE A PART THEREOF.

ALSO, THE OPERATING EASEMENT

EASEMENT FOR INGRESS AND EGRESS FOR MAINTENANCE AND REPAIR OF THE SOUTH FACADE
OF THE HOTEL BUILT ON PARCEL 1, FOR THE BENEFIT OF PARCEL 1, CONTAINED IN
PARAGRAPH II OF SAID HOTEL EASEMENT AGREEMENT ONTO THE NORTH 39 INCHES, MORE OR
LESS, OF THE “AMOCO PROPERTY” AS DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT
AGREEMENT RECORDED MARCH 25, 1986 AS DOCUMENT NO. 86115107.

 

A-4



--------------------------------------------------------------------------------

ALSO, THE AIRSPACE EASEMENTS

A PERPETUAL EASEMENT FOR THE BENEFIT OF PARCEL 1, TO INSTALL DAVITS OR OTHER
DEVICES ONTO THE HOTEL INTO THE AIRSPACE OVER THE DECK AND TO UTILIZE SAID
AIRSPACE FOR MAINTENANCE AND REPAIR OF THE HOTEL FROM SCAFFOLDS OR OTHER DEVICES
ATTACHED THERETO, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH
III A., OF SAID HOTEL EASEMENT AGREEMENT INTO THE AIRSPACE OVER THE “DECK” AS
DESCRIBED AND DEFINED IN SAID HOTEL EASEMENT AGREEMENT.

AND

A PERPETUAL EASEMENT, FOR THE BENEFIT OF PARCEL 1, TO PERMANENTLY ATTACH A
CORNICE AND WINDOW WASHING TRACK ONTO THE TURRET PORTION AT THE TOP OF THE HOTEL
INTO THE AIRSPACE ABOVE THE DECK (AS THEREIN DEFINED) AND TO UTILIZE SUCH
AIRSPACE FOR THE WASHING OF WINDOWS AND MAINTENANCE OF THE TURRET PORTION OF THE
HOTEL, PURSUANT TO THE TERMS AND PROVISIONS CONTAINED IN PARAGRAPH III B., OF
SAID HOTEL EASEMENT AGREEMENT.

PARCEL 5:

NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THE STAIRWAY
AND VESTIBULE EASEMENT AGREEMENT MADE BY AND BETWEEN GO ACIC ASSOCIATES LIMITED
PARTNERSHIP, AN ILLINOIS LIMITED PARTNERSHIP AND AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT DATED JULY 17, 1985
AND KNOWN AS TRUST NUMBER 64971 DATED OCTOBER 1, 1994 RECORDED NOVEMBER 29, 1994
AS DOCUMENT 04002367, FOR EMERGENCY PEDESTRIAN EGRESS, AND USE OF VESTIBULE
AREA, OVER, UPON AND ACROSS THAT PORTION OF THE LAND AS SHOWN ON THE EXHIBIT “C”
ATTACHED TO SAID EASEMENT AGREEMENT.

PIN-17-10-316-023

Street Address—200 North Columbus Drive, Chicago, Illinois

 

A-5



--------------------------------------------------------------------------------

EXHIBIT “B”

TO MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

LEASING GUIDELINES

“Leasing Guidelines” shall mean the guidelines approved in writing by Lender,
from time to time, with respect to the leasing of the retail portions of the
Property. The following are the initial Leasing Guidelines:

(a) All Leases shall be on the standard form of lease approved by Lender in
writing;

(b) All Leases shall have an initial term of not more than 10 years;

(c) All Leases shall have an annual minimum rent equal to the then prevailing
current market rate.

(d) No Leases shall be entered into if there is an Event of Default under any of
the Loan Documents; and

(e) All payments of rent, additional rent or any other amounts due from a tenant
to a landlord under any Lease shall be made in money of the United States of
America that at the time of payment shall be legal tender for the payment of all
obligations.

 

B-1



--------------------------------------------------------------------------------

SCHEDULE C1

PRE-APPROVED TRANSFEREES

KSL Capital Partners

Kohlberg Kravis Roberts & Co.

Hilton Hotels Corporation

FelCor Lodging Trust, Inc.

Rosewood Hotels & Resorts

Whitehall Street Real Estate Limited Partnership Funds

Host Hotels & Resorts

Four Seasons Hotel Inc.

The Blackstone Group, LP

LaSalle Hotel Properties

Sunstone Hotel Investors

Government of Singapore Investment Corporation

Morgan Stanley Real Estate Fund (MSREF)

Walton Street Real Estate Fund

The Carlyle Group Real Estate Fund

Lehman Brothers Real Estate Fund

Orient Express

BOCA Resorts

Destination Resorts

Westbrook Real Estate Fund

Lowe Hospitality

Fairmont Hotels & Resorts shall be a Pre-Approved Transferee if and only if
(a) Manager is not then Fairmont Hotels & Resorts (U.S.) Inc., or an entity
affiliate with Fairmont Hotels & Resorts (U.S.) Inc. or (b) Manager is then
Fairmont Hotels & Resorts (U.S.) Inc., or an entity affiliated with Fairmont
Hotels & Resorts (U.S.) Inc. and as a condition precedent to such transfer,
Manager enters into a Subordination, Nondisturbance and Attornment Agreement
satisfactory to Lender in its discretion.

 

C-1